

Exhibit 10.70




CERTAIN CONFIDENTIAL INFORMATION, IDENTIFIED BY BRACKETED ASTERISKS “[*****]”,
HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.












ARENA LICENSE AGREEMENT


between


MSG ARENA, LLC
and
NEW YORK RANGERS, LLC


Dated as of April 15, 2020










1



--------------------------------------------------------------------------------







ARENA LICENSE AGREEMENT




This ARENA LICENSE AGREEMENT (this “Agreement”) is made as of April 15, 2020
(the “Effective Date”) between MSG Arena, LLC, a Delaware limited liability
company (“Licensor”), and New York Rangers, LLC, a Delaware limited liability
company (the “Rangers”). Licensor and the Rangers are each referred to
individually as a “Party” and collectively as the “Parties.”
RECITALS
A.    Licensor owns and operates the arena commonly known as Madison Square
Garden, which is located at 4 Pennsylvania Plaza, New York, New York 10001 that
contains approximately 17,000 seats for hockey games, and is suitable for the
exhibition of ice hockey games and for other purposes (the “Arena”).
B.    New York Rangers, LLC owns and operates the professional hockey team known
as the New York Rangers (the “Team”) in the National Hockey League (the “NHL” or
the “League”).
C.    Licensor wishes to grant the Rangers, on behalf of the Team, certain
rights to use specified parts of the Arena at specified times, and the Rangers
desire to so use the Arena at such times, upon the terms and conditions set
forth in this Agreement.
Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE I

DEFINITIONS
[*****].
“Advertising” means, collectively, all advertising, sponsorship and promotional
activity, signage, messages and displays of every kind and nature at or
regarding the Arena, whether audio or visual and whether now existing or
developed in the future, including the following: (i) the right to name the
Arena or any portion thereof, including identifying such name on the Arena
concourses, the entrances to the Arena, premium seating areas or any other areas
at the Arena; (ii) permanent, non-permanent and transitory signage or
advertising displayed on permanent (e.g., fixed panel) or non‑permanent (e.g.,
rotating) advertising panels or on the interior or exterior of the Arena
(including Arena marquee boards and other exterior signage); (iii) advertising
appearing on fixtures or equipment (such as scoreboard advertising and canopy
advertising); (iv) audio or video public address advertising and message board
advertising; (v) electronic insertion, fascia boards, liquid electronic
displays, ribbon boards and other forms of electronic signage (“LED Signage”);
(vi) print and display advertising, including advertising on or in game
programs, schedules, tickets and yearbooks; (vii) promotional events or
activities sponsored by corporate partners; (viii) the exhibition and promotion
of products and services at the Arena (e.g., kiosks and special areas in the
concourse); (ix) advertising worn or carried by concessionaire personnel or


2



--------------------------------------------------------------------------------





other personnel engaged in the operation of any Arena event; (x) advertising
affixed to or included with cups, napkins, utensils, plates or other similar
items used to consume Concessions at the Arena (“Concession Items”); (xi)
advertising at concession areas; and (xii) promotional or premium item
give-aways.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person, or which is a director, officer,
employee, or partner (limited or general) of such specified Person, but with
respect to either Party specifically excluding the other Party and the other
Party’s publicly owned parent and such parent entity’s direct and indirect
subsidiaries. For the purpose of this definition, “control”, when used with
respect to any specified Person, means the power to direct or cause, directly or
indirectly, the direction of the management and policies of such Person whether
through the voting of securities, by contract or otherwise. The terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Arena” has the meaning set forth in Recital A.
“Arena Agency Agreements” has the meaning set forth in Section 7.02(b).
“Attendance Based Allocation” has the meaning set forth in Schedule 6.01.
“Auditing Party” has the meaning set forth in Section 20.17.
“Books and Records” has the meaning set forth in Section 20.16.
“Casualty” shall mean any damage, destruction or other property casualty of any
kind or nature, ordinary or extraordinary, foreseen or unforeseen resulting from
any cause, including any Force Majeure event.
“Catering Services” and “Catering Gross Receipts” have the meanings set forth in
Schedule 6.01.
“Commencement Date” has the meaning set forth in Section 2.01.
“Common Areas” has the meaning set forth in Schedule 4.01.
“Concessions” means F&B Concessions, Team Merchandise sold or provided at the
Arena, and Non-Team Merchandise.
“Condemnation” means a taking by eminent domain, condemnation or appropriation
by any governmental authority or other Person with the power of eminent domain
for any public or private use or purpose.
“Condemnation Award” means all sums, amounts or other compensation for the Arena
payable to the Rangers or Licensor as a result of or in connection with any
Condemnation.


3



--------------------------------------------------------------------------------





“Convenience Fees” has the meaning set forth in Section 5.06(a).
“Contract Year” means, other than the Initial Contract Year, each period of the
Term from July 1 through the immediately following June 30.
“Customer Data” has the meaning set forth in Section 10.03(a).
“Effective Date” has the meaning set forth in the preamble.
“Exclusivity Breach” has the meaning set forth in Section 17.01(e).
“Exhibition and Regular Season Home Games” means games played by the Team during
the exhibition season or regular season of the League where the Team (and not
the opposing team) has the right to designate the location of such game or which
is considered one of the Team’s home games by the League for purposes of League
Rules, standings or scheduling.
“F&B Concessions” and “F&B Concessions Gross Receipts” have the meanings set
forth in Schedule 6.01.
“Facility Ticket Fee” has the meaning set forth in Section 5.02(c).
“First Full Contract Year” means July 1, 2020 through June 30, 2021.
“Force Majeure” has the meaning set forth in Section 20.01.
“Game Day Services” has the meaning set forth in Section 9.02.
“General Services” has the meaning set forth in Section 9.01.
“Gross Receipts” has the meaning set forth in Schedule 6.01.
“Home Date” means each date on which a Home Game is scheduled.
“Home Games” means collectively, Exhibition and Regular Season Home Games and
Playoff Home Games.
“Initial Contract Year” means the period beginning on the Commencement Date
through June 30, 2020.
“Joint Sponsors” has the meaning set forth in Section 7.02(b).
“Knicks” has the meaning set forth in Section 4.04(a).
“Knicks Games” has the meaning set forth in Section 4.04(a).
“League” has the meaning set forth in Recital B.
“League Rules” means (a) the NHL Constitution, (b) the NHL By-laws, (c) the
governing documents of each of the NHL Entities, (d) all other existing or
future rules, regulations,


4



--------------------------------------------------------------------------------





interpretations, memoranda, procedures, directives, policies, guidelines,
positions, and resolutions of, including, without limitation, positions taken
with, and agreements, covenants, representations and warranties made to, any
court or governmental or quasi-governmental agency by, each of the NHL Entities,
the NHL Board of Governors and the NHL Commissioner, (e) the Transaction
Agreement, dated as of the date hereof, among the NHL, the Rangers and certain
other parties thereto (the “Transaction Agreement”) and each Prior Consent
Agreement (as defined in Transaction Agreement), (f) the Settlement Documents as
defined in the Settlement Agreement dated March 23, 2009, (g) the Lender Letter
Agreement (as defined in the Transaction Agreement), (h) the current and future
Collective Bargaining Agreements between the NHL and the National Hockey League
Players’ Association and between the NHL and the National Hockey League
Officials’ Association and all other agreements, consent agreements, decrees,
cooperation agreements and settlement agreements presently or hereafter in
effect or entered into between or among any NHL Entity or Entities, on the one
hand, and the NHL member clubs generally, on the other hand, or any NHL Entity
or Entities and/or the NHL member clubs generally, on the one hand, and other
persons, on the other hand, in furtherance of the NHL’s (or any other NHL
Entity’s) business or interests or as otherwise authorized, directly or
indirectly, by the NHL Board of Governors, the NHL Commissioner, the applicable
NHL Entity, the NHL Constitution or the NHL By-laws and (i) the NHL
Commissioner’s interpretation of, opinions concerning, and the custom and
practice under, any of the foregoing, all as may be amended from time to time.
“License Fee” has the meaning set forth in Section 3.01.
“Licensor” has the meaning set forth in the preamble.
“Licensor Default” has the meaning set forth in Section 18.01.
“Licensor Promotion” has the meaning set forth in Section 10.01(a).
“Licensor Services” means, collectively, General Services and Game Day Services.
“Madison Club” has the meaning set forth in Section 5.03(d).
“Maximum Credit or Refund” has the meaning set forth in Section 15.02.
“MSG Sports” means MSG Sports, LLC, the parent company of the Rangers and the
Knicks.
“NHL” has the meaning set forth in Recital B.
“NHL Entities” means the NHL, NHL Enterprises, L.P., NHL Enterprises Canada,
L.P., NHL Enterprises, Inc., National Hockey League Enterprises Canada, Inc.,
NHL Enterprises B.V., Intra-Continental Ensurers, Limited, NHL Interactive
CyberEnterprises, LLC, NHL Network US, L.P., NHL Network US, Inc., NHL WCH 16,
LP, NHL WCH 16, Inc., NHL WCH 16 Canada Holdco, Inc., NHL WCH 16 US, LP, NHL WCH
16 US GP, LLC, NHL WCH 16 US Holdco, LLC, NHL China Holdings, LLC, any entity
that may be formed by the NHL member clubs generally after the date of this
Agreement (but excluding the NHL member clubs), and each of their respective
subsidiaries and other present or future affiliates.


5



--------------------------------------------------------------------------------





“Net Profits” has the meaning set forth in Schedule 6.01.
“No Fault Occurrence” has the meaning set forth in Section 18.03.
“Non-Auditing Party” has the meaning set forth in Section 20.17.
“Non-Team Merchandise” means all programs, other publications, and merchandise
other than Team Merchandise.
“Other Arena Event” has the meaning set forth in Section 4.04(c).
“Other Rangers Event” has the meaning set forth in Section 4.04(b).
“Party” or “Parties” has the meaning set forth in the preamble.
“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization.
“Playoff Home Games” means games played after the end of the League’s regular
season as part of its championship tournament, for which the Team must qualify
based on its regular season record, where the Team (and not the opposing team)
has the right to designate the location of such game or which is considered one
of the Team’s home games by the League for purposes of League Rules or
scheduling.
“Property Tax Exemption” has the meaning set forth in Section 16.01.
“Property Tax Exemption Agreement” has the meaning set forth in Section 16.01.
“Rangers” has the meaning set forth in the preamble.
“Rangers Default” has the meaning set forth in Section 17.01.
“Rangers Event” means Home Games and Other Rangers Events.
“Rangers Misuse” has the meaning set forth in Section 4.07.
“Rangers’ Personnel and Guests” means the personnel, guests and invitees of the
Rangers (including holders of tickets of admission to the Arena, holders of
press and media credentials, and visiting team personnel).
“Rangers’ Promotional Use” has the meaning set forth in Section 10.01(d).
“Representatives” has the meaning set forth in Section 20.09.
“Rinkside Advertising” has the meaning set forth in Section 7.01.
“Standard” means, with respect to the applicable requirement, obligation or
matter, (a) in compliance with applicable law, (b) in compliance with League
Rules and (c) at a first-class level equal to or better than that at which NHL
arenas in major U.S. markets are then operated,


6



--------------------------------------------------------------------------------





maintained and improved for NHL games (in the case of improvements, taking into
reasonable consideration the age and location of the Arena and its existing
structural limitations), and in no event less than the highest standard of
quality and manner in which the Arena (i) was operated, maintained and improved
historically (post 2011 - 2013 transformation) with respect to Home Games and
(ii) will be operated, maintained and improved for Other Arena Events.
“Suite 200” has the meaning set forth in Section 5.03(h).
“Suites” shall mean the premium locations within the Arena currently designated
as “Event Level Suites,” “Madison Level Suites” and “Signature Level Suites” as
more specifically described in Schedule 4.01, and any replacement suites in
those locations.
“Team” has the meaning set forth in Recital B.
“Team Areas” has the meaning set forth in Schedule 4.01.
“Team Merchandise” means merchandise (including programs and other publications)
that bears the Team’s name, logo(s), or other intellectual property relating to
the Team, or any other League intellectual property, including any merchandise
relating to or depicting (as the case may be) the League and/or any of its
teams, players, and/or events (e.g., the NHL All-Star Game, the Stanley Cup
Playoffs, the NHL Winter Classic), or the logo(s) of any of the foregoing.
“Team Merchandise Allocation” has the meaning set forth in Section 6.02(d).
“Term” has the meaning set forth in Section 2.01.
“The Loft” has the meaning set forth in Section 5.03(d).
“Ticket” or “Tickets” has the meaning set forth in Section 5.01.
“Ticket Agent” has the meaning set forth in Section 5.06(a).
“Ticket Agent Agreement” has the meaning set forth in Section 5.06(a).
“Untenantable Condition” means a condition of the Arena that occurs on account
of a Casualty or Condemnation and, as a result of which League Rules or
applicable law prohibit the playing of Home Games at the Arena or would entail
denial of access to or loss of a material portion of (i) the general seating
areas of the Arena or (ii) revenues of the Rangers derived from the Arena.
“VIP Club Services” has the meaning set forth in Section 9.03.
“VIP Clubs” has the meaning set forth in Section 9.03.
“Work Stoppage” has the meaning set forth in Section 15.01.


7



--------------------------------------------------------------------------------





ARTICLE II
TERM
Section 2.01    Term; Commencement Date. The term of this Agreement shall
commence on April 17, 2020 (the “Commencement Date”) and, unless earlier
terminated in accordance with the terms of this Agreement, shall end on June 30,
2055 (the “Term”).
ARTICLE III

LICENSE FEE
Section 3.01    License Fee. The Rangers shall pay to Licensor a license fee,
without any
right of offset, reduction or abatement (except as expressly provided in this
Agreement), as follows: (a) for the Initial Contract Year, a prorated amount
equal to $16,200,000 divided by forty-four (44), multiplied by the number of
Exhibition and Regular Season Home games scheduled to be played in the Arena in
the Initial Contract Year; (b) for the First Full Contract Year, $16,686,000;
and (c) for each subsequent Contract Year, 103% of the license fee for the
immediately preceding Contract Year (the “License Fee”).


Section 3.02    Payment of License Fee. For each Contract Year, the Rangers
shall pay the License Fee in twelve (12) equal installments on the first
business day of each month during the Contract Year, except that the License Fee
for the Initial Contract Year shall be paid in equal monthly installments on the
first business day of the month following the Commencement Date and the first
business day of each remaining month in the Initial Contract Year.
ARTICLE IV

USE OF ARENA
Section 4.01    Arena Areas. The Arena includes the areas identified on Schedule
4.01 attached hereto. The Parties shall regularly coordinate and discuss with
one another and accommodate the other’s reasonable requests for adjustment
thereto. The Parties acknowledge and agree that the precise locations, square
footage, appearance and amenities of the Common Areas and Team Areas set forth
therein shall be subject to change from time to time during the Term in
accordance with Section 4.05.
Section 4.02    Rangers Use. Licensor hereby grants to the Rangers and the
Rangers’ Personnel and Guests, and the Rangers hereby accept from Licensor, for
itself and the Rangers’ Personnel and Guests, a license to use the Arena as
follows:


(a)    Common Areas and Team Areas. Subject to League Rules, on each Home Date,
beginning at approximately 10:00 a.m., until two (2) hours after the completion
of such Home Game, the Rangers shall have the exclusive right and license to use
the Common Areas and the Team Areas for the purpose of playing of Home Games and
conducting related activities, and the presentation thereof by any and all
means, live and over radio and television and all other


8



--------------------------------------------------------------------------------





means of communication now existing and hereafter developed, and such other uses
expressly permitted in this Agreement or as may be agreed to by the Parties.
Notwithstanding the foregoing start time, Licensor may schedule Other Arena
Events (as defined below) on Home Dates (each, a “Shared Date”) in accordance
with Section 4.04(c); provided that in no event shall the Rangers have exclusive
access to the Common Areas and Team Areas any later than three (3) hours prior
to the start of any Home Game. Licensor shall reimburse the Rangers for any
costs incurred by the Rangers solely as a result of a Home Game occurring on a
Shared Date (e.g., visiting team relocating a morning skate). In addition, the
Rangers shall have reasonable access, on a non-exclusive basis, to the Common
Areas and the Team Areas for purposes related to the business or hockey
operations of the Rangers at reasonable times on days that are not Home Dates
and during periods on Home Dates other than those specified above (but in no
case during ticketed Other Arena Events (as defined in Section 4.04(c) below)),
provided the Rangers’ use of the Common Areas may not unreasonably interfere
with any use by Licensor or authorized use by its other licensees (including the
Knicks).


(b)    Access. All rights and licenses set forth in this Section 4.02 include in
favor of the Rangers and the Rangers Personnel and Guests (including holders of
tickets of admission to the Arena, holders of press and media credentials, and
visiting team personnel), subject to the Arena’s safety and security protocols
as provided in Section 4.06(b), (i) rights and licenses of entry, ingress and
egress over and across all applicable portions of the Arena, and (ii) the right
and license to bring into the Arena (and to permit the Rangers Personnel and
Guests into the Arena), and retain ownership and control of, items of personal
property and equipment.


(c)    Grant of License. This Agreement is intended to, and shall be construed
as, a grant of a license by Licensor to the Rangers and the Rangers Personnel
and Guests, and shall not operate to vest in the Rangers any ownership or
leasehold interest, or other real estate interest, in the Arena or the property
of Licensor, whether real or personal, tangible or intangible, or any use or
possessory rights other than those rights expressly granted by the license
hereunder (and then subject to and in accordance with all of the provisions of
this Agreement).


Section 4.03    Licensor’s Right of Entry. Notwithstanding the provisions of
Section 4.02, but subject to League Rules, Licensor and its agents and
representatives shall have the right to enter into and upon any and all parts of
the Arena, including the Team Areas and the Common Areas, as necessary for the
purpose of carrying out its obligations under this Agreement, to operate the
Arena, to perform necessary safety, security and maintenance activities and for
other purposes that do not unreasonably interfere with the Rangers’ rights
hereunder.


Section 4.04    Scheduling.
(a)    Team Games. The scheduling procedure for Home Games shall continue in a
manner consistent with past practice, subject to, and at all times in accordance
with, League Rules. It is understood between the Parties that Licensor is
entering into a simultaneous license with New York Knicks, LLC (the “Knicks”),
on behalf of the professional basketball team known as the


9



--------------------------------------------------------------------------------





New York Knicks, to host basketball games (“Knicks Games”) in the Arena. The
Parties will continue to cooperate with each other in good faith recognizing
that Licensor has obligations to the Knicks. Consistent with past practice,
Licensor will jointly coordinate with the League and the National Basketball
Association in scheduling Home Games and Knicks Games. In addition, each Party
shall (i) use reasonable efforts to avoid material business impacts on the other
Party where such Party has the ability to do so and (ii) reasonably cooperate
and honor requests for changes to previously scheduled or held dates. For the
avoidance of doubt, in the event of any conflict between any of the foregoing
and League Rules, League Rules shall control and govern.


(b)    Other Rangers Events and Usage.


(i)Subject to the terms of this subsection, the Rangers shall be entitled to
license the Arena without payment of an incremental license fee on up to two (2)
occasions per Contract Year, to present certain Team-related events other than
Home Games (e.g., open practices, ticket sales events, season subscriber events
and similar functions as mutually agreed) (each, an “Other Rangers Event”).
Dates for Other Rangers Events may be reserved no earlier than forty-five (45)
days in advance of the proposed event and such reservations shall be subject to
any dates previously booked by Licensor for Other Arena Events.
(ii)    The Rangers may use such Team Areas and Common Areas, and Licensor shall
provide such Licensor Services (for which Game-Day Services the Rangers shall
pay or reimburse Licensor as provided herein), as are reasonably necessary or
requested by the Rangers for such Other Rangers Events. Other Rangers Events
shall be subject to other terms and conditions to be negotiated by the Parties.
Unless the Parties agree otherwise with respect to a particular event, all terms
of this Agreement applicable to Home Games will apply to Other Rangers Events.
(iii)    At the Rangers’ request, Licensor may, in its discretion, license the
Arena and/or other Licensor-owned venues (e.g., Beacon Theater, Radio City, Tao)
to the Rangers to the extent available and without payment of an incremental
license fee (the Rangers shall pay any expenses). Such events may be in addition
to Other Rangers Events.
(c)    Other Arena Events. Subject to Section 4.04(a), Licensor shall be
entitled to schedule Knicks Games, other sporting events, concerts, and any
other types of events in the Arena (each, an “Other Arena Event”), including,
for the avoidance of doubt, on the same day as a Home Game; provided that: (i)
no Other Arena Event shall relieve Licensor of its obligations hereunder,
including to deliver the Common Areas and Team Areas to the Rangers in the
condition required by ARTICLE IX by or before the times required in Section
4.02(a), and (ii) no Other Arena Event shall be scheduled if it could reasonably
be expected to materially interfere with the presentation, use or operation of
the Arena for any previously scheduled Rangers Events (or the revenues derived
by the Rangers therefrom).


10



--------------------------------------------------------------------------------





Section 4.05    Alterations.
(a)    Rangers Alterations. During the Term, the Rangers may request that
Licensor make alterations to the Team Areas and/or Common Areas. Licensor shall
make those alterations to the extent necessary to comply with its obligations
under this Agreement, at Licensor’s sole cost and expense. To the extent those
alterations are not necessary for Licensor to comply with its obligations under
this Agreement, those alterations shall be subject to the approval of Licensor,
such approval not to be unreasonably withheld, conditioned or delayed, and shall
be made at the Rangers’ sole cost and expense (subject to the Rangers’ approval
of Licensor’s plans and costs); it being understood that Licensor may deny its
approval if it reasonably determines that such alterations would materially
adversely impact Licensor or any third party who regularly uses the space (e.g.,
the Knicks).


(b)    Licensor Alterations.


(i)
Licensor shall have the right to make alterations or other changes to the Arena,
in its sole discretion and at its sole cost and expense; provided that Licensor
shall be required to obtain the prior written consent (not to be unreasonably
withheld, conditioned or delayed) of the Rangers to the extent that any such
alterations or changes could reasonably be expected to impact the Rangers’
rights or obligations hereunder, or the presentation, set-up, use or operation
of the Arena for any Rangers Event.

(ii)
Without limiting ARTICLE IX, Licensor shall be responsible for making
alterations, upgrades, modifications and improvements to the Arena (and the
components thereof) at Licensor’s sole cost and expense (subject to Section
4.05(c)), as may be required from time to time in order to maintain the Arena in
accordance with the Standard.

(iii)
Alterations intended to generate additional premium seating revenues for both
Licensor and the Rangers shall be governed by the terms of Section 5.04.

(c)    Alterations Pursuant to League Rules. Notwithstanding anything to the
contrary contained in this Agreement, any alterations, upgrades, modifications
or improvements to the Arena that are made solely to comply with any new or
amended League Rules that are enacted after the Commencement Date shall be made
at the Rangers’ sole expense.
The Parties shall cooperate in good faith to agree on the plans and
specifications for alterations made under Sections 4.05(a) – (c) and the time
period during which such alterations are expected to be made. All such
alterations shall (i) be made by Licensor or its contractors, (ii) comply with
all applicable laws, ordinances, orders, regulations and


11



--------------------------------------------------------------------------------





League Rules, (iii) be completed in a good and workmanlike manner, using new
materials or their equivalent, without unreasonable delay, (iv) not interfere
with gameplay in accordance with League Rules and (v) not materially interfere
with the presentation, set-up, use or operation of the Arena for any Rangers
Event (or the revenues derived by the Rangers therefrom), without the Rangers’
prior written approval.
Section 4.06    Manner of the Rangers’ Use. At all times during the Term:
(a)    The Rangers shall use the Arena in accordance with all League Rules and
applicable laws, ordinances, and regulations. Licensor shall operate the Arena
in accordance with all League Rules, applicable laws, ordinances, and
regulations. [*****].
(b)    The Rangers and their guests, invitees, patrons, and designees shall be
subject to any reasonable and nondiscriminatory rules and regulations and
security procedures that Licensor imposes on the use of the Arena, so long as
the same (i) are not inconsistent with the other provisions of this Agreement
(including Licensor’s requirement to maintain and operate the Arena in
accordance with the Standard) or League Rules, and (ii) are uniformly applied to
all other occupants and users of the Arena except to the extent necessitated by
differing particular event types.
(c)    Each Party shall, at any time and from time to time, upon not less than
ten (10) days prior written request from the other Party, execute, acknowledge
and deliver to the requesting Party, in a form reasonably satisfactory to the
requesting Party and, if applicable, its existing or prospective direct or
indirect lender or purchaser, a written estoppel statement certifying, (i) that
this Agreement is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), (ii) if true (or, if not entirely true, listing any
exceptions), that the requesting Party is not in default hereunder, (iii) the
date to which the License Fee and other charges have been paid in advance, if
any, and (iv) such other accurate certifications as may reasonably be required
by the requesting Party or its existing or prospective direct or indirect lender
or purchaser, and agreeing to give copies to the requesting Party’s existing or
prospective direct or indirect lender or purchaser of all material notices by
the stating Party to the requesting Party, and agreeing to afford the requesting
Party’s existing or prospective direct or indirect lender or purchaser an
opportunity to cure any default of the stating Party within the applicable cure
period afforded to the requesting Party hereunder. It is intended that any such
statement delivered pursuant to this subsection may be relied upon by any
prospective direct or indirect lender to or purchaser of the Rangers or of the
Arena and their respective successors and assigns.
Section 4.07     Rangers Misuse. The Rangers shall promptly reimburse Licensor
for costs of cleaning, repairs or replacements, net of insurance proceeds
received under Article XIV, necessitated by (a) uses by the Rangers not
permitted under this Agreement, or (b) grossly negligent, reckless or willful
acts of the Rangers or visiting NHL teams for Rangers Events that cause such
damage (collectively, “Rangers Misuse”).


Section 4.08     Surrender. Upon the expiration of the Term or earlier
termination of this Agreement, the Rangers shall promptly vacate the Arena under
the direction of and in the manner reasonably approved by Licensor, and shall
surrender all of its keys, access cards, and other


12



--------------------------------------------------------------------------------





credentials and access items for the Arena to Licensor, and shall inform
Licensor of all combinations on all of its locks, safes, and vaults, if any, in
the Arena. Without limiting the foregoing, the Rangers shall not remove any
alterations, improvements, or other property (other than personal property not
affixed or attached to the Arena or any elements thereof) from the Arena unless
permitted to do so by Licensor, and the Rangers shall promptly reimburse
Licensor for the cost of repairing any damage caused by such removal. Any
personal property of the Rangers which remains in the Arena after the expiration
of the Term or earlier termination of this Agreement may, at the option of
Licensor, be deemed to have been abandoned, and, in Licensor’s sole discretion,
(a) may be retained by Licensor as its property, (b) shall be disposed of by the
Rangers at the request of Licensor, or (c) may be disposed of by Licensor.
ARTICLE V

TICKETS, SUITES AND CLUBS
Section 5.01    Prices. As between Licensor and the Rangers, (a) the Rangers
shall have sole discretion to control the manifest and determine the prices and
fees (subject to Section 5.06(a)) for all tickets and other indicia authorizing
admission (each a “Ticket”) for general admission seating, standing room and
other general admission spectator positions in the Arena for all Rangers Events,
and (b) except as provided below, Licensor shall have sole discretion to control
the manifest and determine the license fees to be paid for the Suites, The Loft,
the Madison Club and similar premium spaces developed in accordance with Section
5.03 and Section 5.04 during the Term. There shall be no limit on the number of
complimentary Tickets the Rangers may issue.
Section 5.02    Ticket Revenues.
(a)    Ticket Sales. The Rangers shall have the exclusive right to sell and
resell all Tickets and retain all revenues from all Ticket sales and resales,
including the Facility Ticket Fee (as defined in Section 5.02(c)), the Rangers’
share of any Convenience Fee (as defined in Section 5.06(a)), and any personal
seat licenses the Rangers may elect to sell, provided, that the Rangers right to
sell personal seat licenses shall be limited to Rangers Events only (and no
Other Arena Events) and provided further, that any “form” agreement for the sale
or licensing of personal seat licenses shall be subject to Licensor’s prior
approval, not to be unreasonably withheld, conditioned or delayed, and the
Rangers shall not make any material alterations to such form agreement that
adversely impact Licensor without Licensor’s prior written approval, not to be
unreasonably withheld, conditioned or delayed.
(b)    Loaded-Value Tickets. To the extent that the Rangers offer a ticket
product with which the ticketholder is entitled to gratis Concessions in
addition to seating to a Home Game, Licensor shall provide such Concessions and
the Rangers shall remit to Licensor the actual retail value of any Concessions
redeemed by each such ticketholder, which revenue will be included in Team
Merchandise revenue (to the extent that the sale/redemption relates to Team
Merchandise) or F&B Concessions Gross Receipts, as applicable. To the extent
that the sale/redemption relates to Non-Team Merchandise, Licensor shall retain
all such redeemed amounts. For purposes of clarity, any revenue associated with
loaded-value tickets that is not redeemed for Concessions shall remain the
property of the Rangers.


13



--------------------------------------------------------------------------------





(c)    Facility Ticket Fee. [*****] shall charge to all primary Home Game Ticket
purchasers a per-Ticket facility fee (the “Facility Ticket Fee”), in an amount
determined from time to time by Licensor following consultation with the
Rangers. [*****].
Section 5.03    Suites; Madison Club; The Loft.
(a)    Suites. Subject to other provisions of this Section 5.03, Licensor shall
have the exclusive right to license Suites to third parties for all or a portion
of Rangers Events and Other Arena Events and collect license fees for the
privilege of using the Suites and related amenities. Licensor shall be
responsible for all costs of licensing, operating, servicing and maintaining the
Suites in accordance with the Standard. Revenues generated from the licensing of
Suites shall be allocated as set forth in Section 5.03(b). All of the terms and
conditions of such licenses and appurtenant Arena admission tickets and other
rights and obligations related to the occupancy of Suites shall be governed by
separate agreements (each, a “Suite Agreement”) entered into between Licensor
and the licensees of Suites. Licensor’s “form” Suite Agreements shall be subject
to the prior written approval of the Rangers (not to be unreasonably withheld,
conditioned or delayed), and Licensor shall not make any material alterations to
the form Suite Agreements or any executed Suite Agreement that adversely impact
the Rangers without the Rangers’ prior written approval, not to be unreasonably
withheld, conditioned or delayed.
(b)    Suites Revenue.
(i)
All-Event Suites. For Suites licensed for all or substantially all Arena events
including Home Games (other than certain major Other Arena Events, including
All-Star Games, awards shows, major college championship events, etc.),
including those sold on a half-share, quarter-share or other fractional portion
basis, the Rangers shall receive [*****]% of all revenues collected or received
by Licensor from the sale of such Suites (the “Rangers Suites Revenue Share”),
net of contracted catering credits (if any), taxes and credit card fees, and
Licensor shall retain the remaining amounts, except as provided in Section
5.03(g) and 6.01(a) ([*****]). In the event of a No Fault Occurrence, the
Rangers Suites Revenue Share shall be increased to [*****]%.

(ii)
Team-Only and Single Game Suites. The Rangers shall receive all revenues
collected or received by Licensor from the sale of Suites licensed only for
individual or packages of Home Games and/or other Rangers Events, net of the
retail value of food and beverage packages included in the license fee
(“Included F&B Packages”), contracted catering credits (if any), taxes and
credit card fees, less a Licensor commission of [*****]% of such net revenue
(provided that, in the event of a No Fault Occurrence, the Parties will agree on
an appropriate reduction to such commission to account for any reduction in the
additional amount that would have been payable to the Rangers under the last
sentence of Section 5.03(b)(i) if all Suites were sold for all Arena events).



14



--------------------------------------------------------------------------------





(iii)
Custom Team and Non-Team Suite Packages. For customized Suite packages (i.e., a
pre-determined mix of events that include Rangers Events and Other Arena
Events), revenues shall be proportionally allocated to each event included in
such package based on the then-applicable rate card for the included events. The
Rangers shall receive all revenues collected or received by Licensor
attributable to the Rangers Events included in such package, net of Included F&B
Packages, contracted catering credits (if any), taxes and credit card fees, to
the extent used during Rangers Events, less a Licensor commission of [*****]% of
such net revenue as so allocated (provided that, in the event of a No Fault
Occurrence, the Parties will agree on an appropriate reduction to such
commission to account for any reduction in the additional amount that would have
been payable to the Rangers under the last sentence of Section 5.03(b)(i) if all
Suites were sold for all Arena events).

(iv)
Suite Passes for Rangers Events. Notwithstanding the foregoing, all revenues
from the sale or license of passes for incremental admission to Suites for
Rangers Events (commonly known as “suite passes”), net of taxes and credit card
fees, shall be retained by the Rangers. The parties shall agree on the terms and
pricing of such suite passes, which shall be sold by Licensor.

(v)
Catering Credits. Any contracted catering credits or Included F&B Packages
granted to a Suite licensee as part of a Suite license shall be included in
Catering Gross Receipts as and to the extent used during Rangers Events. Any
contracted catering credits or Included F&B Packages granted to a Suite licensee
as part of a (x) single-game or Team-only package or (y) customized Suite
package including Rangers Events and Other Arena Events (as described in Section
5.03(b)(iii)) shall be subject to the prior written approval of the Rangers,
such approval not to be unreasonably withheld, conditioned or delayed. With
respect to any contracted catering credits or Included F&B Packages granted to a
Suite licensee as part of any suite package containing a mix of Team and
non-Team events, Licensor shall ensure that such contracted catering credits or
Included F&B Packages have the same terms and conditions, at the Suite
licensee’s discretion, at both Team Events and Other Arena Events.

(c)    Suite 16. The Rangers acknowledge that Suite 16 on the tenth floor of the
Arena is currently licensed to the TAO Group, in which Licensor’s parent company
has a majority ownership interest. The Rangers agree that notwithstanding
Licensor’s ownership interest in the TAO Group, the Rangers’ share of the
license revenue for this suite shall be calculated based on the fees paid or
payable to Licensor by the TAO Group, and not with respect to any membership or
other revenue or income generated by the TAO Group, provided that such fees are
established and maintained on an arms-length basis (it being acknowledged that
the fee payable by the TAO Group to Licensor for the twelve-month period ended
June 30, 2019 is arms-length for purposes of this Section 5.03(c)).


15



--------------------------------------------------------------------------------





(d)    The Madison Club and The Loft.
(i)
Certain clients will pay Licensor membership fees that entitle them to access
(a) the 170-seat defined hospitality and seating space on the west side of the
Arena currently known as the “Madison Club” during all Home Games and all Knicks
Games, boxing, tennis, and NCAA college basketball events at the Arena (the
“Madison Club”); and/or (b) the 48-seat defined hospitality and seating space on
the east side of the Arena currently known as “The Loft at Madison Square
Garden” during all Arena events including Home Games (other than certain major
Other Arena Events, including All-Star Games, awards shows, major college
championship events, etc.) (“The Loft”).

(ii)
Licensor shall be responsible for selling and servicing Madison Club and Loft
memberships and operating, maintaining and servicing the Madison Club and The
Loft in accordance with the Standard. The Rangers shall receive [*****]% of all
revenues collected or received by Licensor from the sale of memberships to the
Madison Club and The Loft, net of taxes and credit card fees (the “Rangers
Hospitality Share”). The Rangers shall reimburse Licensor for (a) the direct
cost of providing complimentary food and beverage, and (b) the cost of other
direct event variable labor (e.g., concierge, coat check, etc.), other than
labor related to Concessions that are sold, attributable to the Madison Club and
The Loft for Home Games, in each case under (a) and (b), which costs shall be
consistent for all events and on a basis as determined in consultation with the
Rangers. Schedule 5.03(d) sets forth the staffing levels for the Madison Club
and The Loft as of the 2019-20 Season (which takes into account the services
provided for the Madison Club and The Loft as of the 2019-20 Season). For all
Home Games and similar (based on factors including expected attendance) Other
Arena Events, Licensor shall maintain substantially similar levels of service
and staffing (as set forth on Schedule 5.03(d)), provided that the Parties shall
regularly coordinate and discuss with one another the appropriate levels of
service and staffing and accommodate the other’s reasonable requests for
adjustment thereto. In the event of a No Fault Occurrence, the Rangers
Hospitality Share shall be increased to [*****]%.

(iii)
To the extent that Licensor sells specialized packages that are different from
those referenced in Sections 5.03(d)(i)-(ii) above, the parties shall coordinate
and agree on appropriate pricing, revenue share and/or commissions. To the
extent that Licensor provides members of the Madison Club and/or The Loft with
limited amount of gratis Concessions (e.g., through a loaded ticket) (“Gratis
Concessions”), the Parties shall coordinate and mutually agree on appropriate
terms, costs and revenue allocations for such Gratis Concessions.

(i)
All of the terms and conditions of the sale of such memberships shall be
governed by separate agreements (the “Hospitality Agreements”) entered



16



--------------------------------------------------------------------------------





into between Licensor and the members of the Madison Club and The Loft.
Licensor’s “form” Hospitality Agreements shall be subject to the prior written
approval of the Rangers (not to be unreasonably withheld, conditioned or
delayed) and Licensor shall not make any alterations to such form Hospitality
Agreement or any executed Hospitality Agreement that materially adversely impact
the Rangers without the Rangers’ prior written approval, not to be unreasonably
delayed or withheld.
(e)     Sales by the Rangers. Licensor may from time to time authorize the
Rangers to attempt to license or sell on Licensor’s behalf the Suites or
memberships referred to in this Section 5.03. For purposes of clarity, the
Parties agree that the revenue sharing referred to in this Section 5.03 shall
apply whether the license or sale is consummated by Licensor, Rangers or MSG
Sports’ employees; provided that, if the license or sale is of Team-only or
single game Suites (as described in Section 5.03(b)(ii)) or custom Team and
non-Team Suite packages (as described in Section 5.03(b)(iii)) and is
consummated by the Rangers or MSG Sports, Licensor’s commission on such license
or sale shall be [*****]% of the applicable net revenue.
(f)    Settlement. Licensor shall remit to the Rangers on a monthly basis a cash
payment equal to the Rangers’ share of revenues collected or received for the
Suites, the Madison Club, The Loft (and any similar premium spaces developed
during the Term in accordance with Section 5.04), in each case, in accordance
with Section 9.06. To the extent that Licensor receives value in kind as payment
for the sale of licenses or memberships to the Suites, the Madison Club or The
Lofts, Licensor shall pay to the Rangers an amount based on the rate card value
of such license or membership (e.g., if Licensor receives value in kind as full
payment for an all-Event Suite, Licensor shall pay the Rangers the Rangers
Hospitality Share of the rate card value of such Suite license). Licensor shall
be responsible for the payment of all taxes and credit card fees with respect to
all sales made by Licensor or its agents pursuant to this Agreement.
(g)    Complimentary Suites and Usage.
(i)
The Rangers shall have the right to use without payment of a license fee one (1)
Event Level Suite or a comparable suite product for each Rangers Event. Licensor
shall determine the location of such Suite based on availability and sales
levels and prospects, provided that the Rangers shall initially be permitted to
use what is currently designated Event Level Suite 20.

(ii)
The Rangers may not license to third parties the Suite or associated tickets
referred to in subsection (i), provided that it may request Licensor to attempt
to license or sell such Suite or associated tickets for a particular Home Game
or Home Games and/or Other Rangers Events. Any resulting revenue, net of
Included F&B Packages, contracted catering credits (if any), taxes and credit
card fees, will be shared by Licensor and the Rangers as if it were a
single-game suite license pursuant to Section 5.03(b)(ii). Licensor may use or
license such Suite or associated tickets for Other Arena Events without



17



--------------------------------------------------------------------------------





payment to the Rangers of the revenue share otherwise attributable to the
license of Suites set forth in Section 5.03(b).
(iii)
Upon request by the Rangers, and subject to availability, Licensor shall make
available, at no cost, one (1) Madison-level or Signature-level Suite on a Home
Game by Home Game basis solely for use by visiting team owners, executives and
their guests.

(iv)
Licensor shall have the right to use one (1) Event Level Suite for all Rangers
Events and Other Arena Events without payment to the Rangers of the revenue
share otherwise attributable to the license of Suites set forth in Section
5.03(b). Notwithstanding the foregoing, to the extent Licensor decides to
license such Event Level Suite in whole or in part to a third party and receives
a license fee therefor, the Rangers shall receive their applicable revenue share
(if any) as provided in Section 5.03(b).

(v)
Unsold Suite, Madison Club and Loft Inventory. Suites and associated tickets
related to the Suites, the Madison Club and the Loft that are not licensed or
sold for Home Games may be used by Licensor for prospecting for Suite, Madison
Club and Loft licensees. Additional unsold Suite, Madison Club and Loft
inventory may be used to provide for complimentary attendance by employees of
the Rangers, Licensor and their respective Affiliates or for other business
relationships in accordance with each company’s complimentary ticket program.
The Parties shall mutually determine how to allocate unsold suite inventory
between the Parties, provided, that if the Parties cannot agree, [*****] of such
inventory shall be available to the Rangers for such purposes and [*****] of
such inventory shall be retained by Licensor for such purposes. In no event may
the unused Suites or associated tickets related to Suites, Madison Club or Loft
allocated under this Section 5.03(g)(v) be licensed or sold by either Party,
without the consent of the other Party (not to be unreasonably withheld,
conditioned or delayed), in which case the Rangers shall receive their
applicable revenue share as provided in Sections 5.03(b) or 5.03(d).

(h)    Suite 200. Licensor shall maintain the executive lounge currently
designated “Suite 200” (or a private hospitality area of substantially similar
size offering substantially similar amenities, in the same or a different
location in the Arena) for the use of senior executives and their invited guests
(“Suite 200”). The Rangers shall have access to Suite 200 during Home Games in a
manner consistent with past practice and shall bear or reimburse Licensor for
all out-of-pocket costs associated with operating Suite 200 for Home Games. Any
annual increase to the aggregate costs charged to the Rangers for operating
Suite 200 shall not exceed [*****]% without the Rangers prior written approval,
not to be unreasonably withheld, conditioned or delayed. The Rangers agree that
senior executives of Licensor and their invited guests shall have complimentary
access to Suite 200 during Home Games on the same basis as senior executives of
the Rangers and their invited guests.


18



--------------------------------------------------------------------------------





Section 5.04    Future Ticket and Premium Products.
(a)    Licensor, after consultation with and receipt of prior written approval
from the Rangers (such approval not to be unreasonably withheld, conditioned or
delayed), may develop after the Commencement Date new seating products where the
ticket purchaser has the option to purchase seats for multiple event types
(e.g., Home Games and Other Arena Events). If the Rangers approve such new
seating products, the Rangers shall provide the required ticket inventory, and
Licensor shall provide applicable amenities, at prices and other economic terms
and splits to be negotiated and agreed upon by the Parties.
(b)    Licensor, after consultation with and receipt of prior written approval
from the Rangers, such approval not to be unreasonably withheld, conditioned or
delayed, may develop after the Commencement Date new suites and/or seating
products (e.g., new or altered premium spaces) where amenities additional to
admission are provided to the ticket purchaser, licensor or member. In such
event, allocation of capital and operating expenses, revenues and obligations
shall be determined in a manner to be agreed upon.
Section 5.05    Box Office; Ticket Printing; In-Arena Ticket Sales.
(a)    Box Office Operations. If Licensor generally operates a box office
(including will call support) for Other Arena Events, Licensor will also operate
a box office (including will call support) during reasonable business hours, and
for all Rangers Events commencing at the earlier of (i) noon and (ii) the
opening of the Arena doors for the applicable Rangers Events and ending no
earlier than the commencement of the third period of the Rangers Events, and
shall provide substantially equivalent service and staffing, with respect to the
sale of tickets for Home Games and Other Rangers Events as to Other Arena Events
all in a manner consistent with past practice, provided that the Parties shall
regularly coordinate and discuss with one another the appropriate levels of
service and staffing, sales strategies and priorities and accommodate the
other’s reasonable requests for adjustment thereto. At the Rangers’ request,
Licensor shall share with the Rangers all Customer Data (as defined in Section
10.03) relating to the Rangers that is generated through box office operations.
(b)    Full and Partial Season Ticket Packages. If requested by the Rangers, and
for so long as Licensor is generally printing tickets for Other Arena Events,
Licensor shall coordinate, at the Rangers’ reasonable direction, cost and
expense, the printing of Tickets for full and partial season packages. The
Rangers shall sell, invoice and collect all revenues from such Ticket packages,
in its sole discretion. The Rangers shall be responsible for all credit card
fees and other similar charges in connection with the sale of such Tickets. The
Rangers shall develop any and all creative content to be included on such
Tickets printed by Licensor at the Rangers’ request.
(c)    Group Ticket Packages. If requested by the Rangers, and for so long as
Licensor is generally printing tickets for Other Arena Events, Licensor shall
coordinate, at the Rangers’ reasonable direction, cost and expense, the printing
of Tickets for group packages. The Rangers shall sell, invoice and collect all
revenues from such Ticket packages, in its sole discretion. The Rangers shall be
responsible for all credit card fees and other similar charges in connection
with the sale of such Tickets. The Rangers shall develop any and all creative
content to be included on such Tickets printed by Licensor at the Rangers’
request.


19



--------------------------------------------------------------------------------





(d)    In-Arena Ticket Sales. During Rangers Events, the Rangers shall be
permitted to have tables and kiosks on the concourse for the sole purpose of
selling season (including partial) ticket and group ticket packages for the
Rangers and its Affiliates. The placement of such tables and kiosks shall be
reasonably determined by Licensor consistent with past practice.
Section 5.06    Ticket Agent.
(a)    Ticket Agent Agreements. The Rangers shall be required to utilize and
comply with the current primary and secondary ticket provider agreement(s) with
Licensor’s ticket agent (the “Ticket Agent”), and any amendment, modification or
replacement of the same in accordance with Section 5.06(b), (the “Ticket Agent
Agreements”) for applicable Ticket transactions for Home Games and any Other
Rangers Events to which tickets are sold. It is understood that a portion of any
upfront or annual fees received by Licensor from the Ticket Agent during the
Term shall be allocated to the Rangers on a pro rata basis on equitable terms
(e.g., based on projected ticket sales for the businesses covered by the Ticket
Agent Agreements). [*****].
(b)    Amended or Replacement Ticket Agent Agreements. Licensor shall have the
right to negotiate and administer any amendments to the current Ticket Agent
Agreements or any replacement ticket provider agreement with a third party,
provided that, (i) any portion of such amendment or replacement agreement that
relates to the Rangers or Rangers Events or (ii) any renewal or extension of the
current Ticket Agent Agreements or any replacement ticket provider agreement, in
each case, shall be subject to the prior written approval of the Rangers. If the
Rangers do not grant such approval, the Rangers may enter into its own ticket
provider agreement(s), provided that the Rangers or such other ticket provider
shall pay all costs needed to implement such other ticketing systems at the
Arena.
(c)    Access to Systems and Data. Licensor shall use commercially reasonable
efforts to (i) include in its Ticket Agent Agreements an obligation to provide
the Rangers with substantially similar access to relevant information about the
Rangers’ customers and sales activity that resides in the Ticket Agent’s
database and other system components as are provided under Licensor’s current
agreement with Ticketmaster, (ii) enforce such obligation on behalf of the
Rangers at the Rangers’ expense and (iii) enforce any other terms of any Ticket
Agent Agreements that affect the Rangers at the Rangers’ expense; it being
understood that, with respect to any agreements where the Rangers are an express
party or a third party beneficiary, Licensor shall have no obligations under
clauses (ii) or (iii), above.
Section 5.07    Ticket Settlement Process. Licensor shall, or shall cause Ticket
Agent to, remit to the Rangers all amounts collected in connection with the sale
of Tickets on a weekly basis, together with an itemized statement indicating the
number and price of each Ticket sold and related fees collected.


Section 5.08    Access to Tickets.
(a)    Complimentary Tickets for Home Games. Licensor shall be afforded access
to a pool of complimentary tickets for Home Games throughout the Term, on the
following terms:




20



--------------------------------------------------------------------------------





(i)
The pool shall include [*****], or other sections as the Parties may otherwise
agree, it being understood that the Parties shall regularly coordinate and
discuss with one another and accommodate the other’s reasonable requests for
adjustment to the number and location of the “additional” complimentary tickets
described in clause (y).

(ii)
Complimentary tickets may be used by Licensor for its and its Affiliates’
employees or other business purposes but may not be resold. If such
complimentary tickets will not be used, such tickets may be sold by the Rangers
and the Rangers may retain all revenue therefrom.

(b)    Pools of Tickets for Purchase. The Rangers shall be afforded access to
purchase tickets from a pool of tickets for Other Arena Events, and Licensor
shall be afforded access to purchase tickets from a pool of tickets for Home
Games, in each case subject to availability. Such tickets may be used by the
Rangers or Licensor (as applicable) for their Affiliates, employees or other
business purposes but may not be resold. Each ticket pool shall also be subject
to such other procedures, restraints and limitations as may be determined by the
Party offering access. In both cases, the Parties shall regularly coordinate and
discuss with one another and accommodate the other’s reasonable requests for
adjustment to the number and locations of the tickets in the pool.
Section 5.09    Credentials and Passes. The Rangers may issue a reasonable
number of passes to photo, press and media, staff, visiting teams, performers
(e.g., dance teams and intermission performers), League personnel and any other
Person, pursuant to the directions of the Rangers from time to time, permitting
such selected persons free access to the Arena for Rangers Events and to
specified areas of the Arena normally closed to the public; provided, however,
that any such issuance is in accordance with League Rules, including, without
limitation, the then-prevailing NHL Recommendations for Arena Security and
Licensor’s Arena safety and security protocols.
Section 5.10    Admission to Arena. Licensor shall not grant any spectator
admission to the Arena for any Rangers Event unless such spectator has acquired
and displays a Ticket or other indicia of admission (e.g., a press or related
pass) to such Rangers Event issued by Licensor or the Rangers (or, if
applicable, the League) in accordance with this Agreement.
ARTICLE VI

CONCESSIONS
Section 6.01    F&B Concessions and Catering.
(a)    Licensor shall have the exclusive right and obligation to operate and
manage the sale of F&B Concessions and Catering Services during all Rangers
Events in a manner reasonably calculated to maximize profits but subject to
providing a positive customer experience in accordance with the Standard and
subject to Schedule 6.01. The Rangers shall receive [*****]% of the Net Profits
(as defined in Schedule 6.01) from the sale of F&B Concessions and Catering
Services attributable to Rangers Events (the “Rangers F&B Concessions and
Catering Share”). To the extent Licensor directly manages and conducts the sale
of such F&B Concessions and


21



--------------------------------------------------------------------------------





Catering Services, such sales shall be provided in accordance with Schedule
6.01. In the event of a No Fault Occurrence, the Rangers F&B Concessions and
Catering Share shall be increased to [*****]%.
(b)    In the event Licensor retains a third party to provide F&B Concessions
and/or Catering Services or enters into a lease, license or operating agreement
for food and beverage space, in each case, in accordance with Section 6.04 the
Rangers shall receive [*****]% of all amounts received by Licensor (including
any annual payments, up-front payments, advances, back-end payments, earn-outs,
guarantees, allowances, rebates, refunds, discounts or any other payments or
revenues retained by Licensor or its Affiliate) attributable to Rangers Events
from any such arrangement or agreement (the “Third Party F&B Share”); provided
that, with respect to amounts received that cannot be specifically traced to a
Rangers Event as opposed to an Other Arena Event, Licensor shall reasonably and
fairly estimate the portion of the total amount that is attributable to Rangers
Events (which estimate shall be subject to the review and approval of the
Rangers, not to be unreasonably withheld, conditioned or delayed) and shall
remit to the Rangers the Third Party F&B Share of the portion of such amount. In
the event of a No Fault Occurrence, the Third Party F&B Share shall be increased
to [*****]%.
Section 6.02    Team Merchandise.
(a)    Licensor shall have the exclusive right and obligation, at its sole cost
and expense, to operate and manage the sale of Team Merchandise at the Arena
(excluding collectibles and game-used items) in a manner reasonably calculated
to maximize revenues, but subject to providing a positive customer experience in
accordance with the Standard. Schedule 6.02 sets forth the service and staffing
for the sale of Team Merchandise for Regular Season Home Games as of the 2019-20
Season. Licensor shall maintain at least substantially similar levels of service
and staffing for all Home Games provided that the Parties shall regularly
coordinate and discuss with one another the appropriate levels of service and
staffing and accommodate the other’s reasonable requests for adjustment thereto.
Notwithstanding anything herein to the contrary, as between the Parties, the
Rangers shall have the exclusive right to sell and control the sale of Team
Merchandise online and anywhere else (other than at the Arena) and retain all
revenue therefrom.
(b)    The Rangers shall source, purchase and own all Team Merchandise it
designates for sale at the Arena and consign it to Licensor for sale. Licensor
shall be responsible for reasonable storage and inventory control for Team
Merchandise. The Rangers shall set the pricing of Team Merchandise. Licensor, at
its sole cost, shall offer and sell Team Merchandise, and provide appropriate
sales staff and supervision, at points of sale in existing and replacement
in-Arena stores and other locations designated or approved by the Rangers (such
approval not to be unreasonably withheld, conditioned or delayed), on Home Dates
and at other times pursuant to Section 6.02(d).
(c)    Licensor shall retain [*****]% of revenues, net of taxes and credit card
fees, collected by Licensor from the sale of Team Merchandise sold at the Arena
by or on behalf of Licensor and remit the remainder to the Rangers, provided
that the Rangers shall retain all revenue from any collectibles or game-used
items received pursuant to any third-party agreement (e.g., Fanatics). Licensor
shall be responsible for the payment of all taxes and credit card fees with
respect to all such sales.


22



--------------------------------------------------------------------------------





(d)    Licensor shall dedicate to Team Merchandise designated by the Rangers a
minimum of [*****]% of the display space designated by Licensor in consultation
with the Rangers (the “Team Merchandise Allocation”) in the Madison Square
Garden Store located in Chase Square and other subsequent stores located within
the Arena that do not require an individual to have a ticket to access such
store. It is understood and agreed that the Rangers and the Knicks (to the
extent that they remain affiliated entities) may allocate display space to each
other on an event-by-event and day-by-day basis; for the avoidance of doubt,
Licensor shall not have access to more than [*****]% of the display space in the
Madison Square Garden Store, except as provided in subsection (e), below.
(e)    Licensor and the Rangers agree that no Team Merchandise shall be required
to be offered in such stores (or elsewhere in the Arena) while the Arena is
being used for Other Arena Events.
(f)    The Parties shall regularly coordinate and discuss with one another the
appropriate relative levels and locations of display space and accommodate the
other’s reasonable requests for adjustment thereto.
Section 6.03    Non-Team Merchandise. Subject to Section 6.02, Licensor shall
have the exclusive right to control the operation and sale of Non-Team
Merchandise at the Arena at any time. Licensor shall retain all revenue from the
sale of all Non-Team Merchandise. Licensor may use up to [*****]% of the display
space in concourses and other ticketed areas during Home Games for the sale of
Non-Team Merchandise, provided that such merchandise and the locations in which
it is displayed and sold shall require the approval of the Rangers, not to be
unreasonably withheld, conditioned or delayed. The Parties shall regularly
coordinate and discuss with one another the appropriate relative levels and
locations of display space and accommodate the other’s reasonable requests for
adjustment thereto.
Section 6.04    Third-Party Contracts. Licensor shall have the right to enter
into a contract or contracts with one or more third parties pursuant to which
such third parties shall conduct and manage the sale of some or all Concessions
and/or Catering Services, provided that Licensor shall be required to obtain the
prior written approval of the Rangers, not to be unreasonably withheld,
conditioned or delayed, for service providers that (i) do not or will not
provide similar services during Other Arena Events or (ii) will conduct or
manage the sale of a majority of F&B Concessions or Team Merchandise.
Notwithstanding the foregoing, Licensor shall reasonably consult with the
Rangers regarding the terms of any proposed agreement with any third party that
shall conduct or manage the sale of a majority of F&B Concessions or Team
Merchandise.
Section 6.05    Operation on a Fair Basis; Standard of Service. Licensor shall
operate, or contract with a third party for the operation of, Concessions and/or
Catering Services on a basis that is fair to both Licensor and the Rangers and
equivalent for Rangers Events and Other Arena Events. The quality of the service
provided for Rangers Events shall be consistent with the Standard.
Section 6.06    Settlement. Licensor shall, or shall cause any third party
conducting and managing the sale of Concessions and/or Catering Services to,
remit to the Rangers all amounts


23



--------------------------------------------------------------------------------





from the sale of Concessions and/or Catering Services that the Rangers are
entitled to under this ARTICLE VI in accordance with Section 9.06.
ARTICLE VII

SIGNAGE AND SPONSORSHIPS
Section 7.01    Definitions.
“Arena Game Shared Sponsorship Assets” means Advertising (including digital and
fixed signage) visible or audible inside the Arena during Home Games and Other
Arena Events, but expressly excluding Team Sponsorship Assets, and Arena Naming
Rights, which includes, without limitation, (a) bridge signage and entitlements,
(b) vomitorium signage, (c) GardenVision underbelly and other fixed signage and
Advertising on fixtures and equipment, (d) Advertising at concession areas and
on Concession Items, (e) Advertising worn or carried by concessionaire personnel
or other personnel engaged in the operation of Arena events and (f) naming
rights and other entitlements of the lobby, concourses, suite levels, clubs and
all other spaces in the Arena. For avoidance of doubt, Arena Game Shared
Sponsorship Assets shall not include any Advertising (i) outside of the building
entrances to the Arena (e.g., marquee spots or signage, outdoor digital board
Advertising, breezeway signage or banners, Arena rooftop signage, etc.) which is
not visible or audible inside the Arena bowl and sold to be visible or audible
by seated Arena patrons, which Licensor shall have the exclusive right to sell
and retain all revenue from or (ii) that is a Team Sponsorship Asset, which the
Rangers shall have the exclusive right to sell and retain all revenue from in
accordance with Section 7.02, whether or not such Advertising may also be
visible or audible inside the Arena during Other Arena Events.
“Arena Naming Rights” means the right of a sponsor to have its brand integrated
into the name of the Arena, e.g., the “[*****] Madison Square Garden”.
“In-Bowl Variable Advertising” means Advertising and other visual signage
appearing on, and other audio airing through or in connection with, (a) in-Arena
electronic scoreboards, telescreens and any other message boards, (b) in-Arena
LED Signage, (c) any part of the Arena spectator bowl through projection
technology, augmented reality and/or virtual reality, and (d) Arena audio or
visual public address Advertising.
“Non-Team Sponsorship Assets” means Advertising controlled by Licensor to the
extent that it creates no direct association with the Team, other than Team
Sponsorship Assets, Arena Naming Rights and Arena Game Shared Sponsorship
Assets.
“Rinkside Advertising” means electronic, virtual, and static Advertising
displayed at Rangers Events that appears inside the Arena spectator bowl on: (a)
seat back sleeves and other signage within the teams’ bench areas (e.g., sports
drink-branded coolers, cups, squeeze bottles, and towels); (b) on or under the
ice; (c) on dasherboards and plexiglass surrounding the ice hockey rink; (d) any
moving or movable items (e.g., shovels, brooms and other ice-cleaning equipment,
an indoor blimp/drone, t-shirt machines, the Zamboni ice machine); (e) within
the penalty box; (f) between the team benches; (g) presentation of the “Rangers
Blue Crew” (or other pep squad); (h) seat back sleeves in stands that are
present for Home Games or Other Rangers Events only; (i) any


24



--------------------------------------------------------------------------------





other Advertising provided under and subject to the NHL’s “Line of Sight
Guidelines” and any other applicable League Rules; and (j) any other equipment,
fixtures and items used by the Rangers in the vicinity of the ice hockey rink
not already covered in the definition of Team Sponsorship Assets.
“Sponsorship Sales and Service Representation Agreement” means the agreement
between Licensor’s affiliate, MSG Entertainment Group, LLC (“MSGE”) and the
Rangers, entered into approximately contemporaneously herewith, whereby the
Rangers authorizes MSGE to enter into sponsorship agreements that include Team
Sponsorship Assets.
“Team Sponsorship Allocation Agreement” means the agreement between MSGE and MSG
Sports, entered into approximately contemporaneously herewith, whereby MSG
Sports agrees to deliver certain Team Sponsorship Assets in connection with
certain current sponsorship agreements, and MSGE agrees to allocate and pay to
the Rangers certain amounts with respect to such agreements.
“Team Sponsorship Assets” means, with respect to the Rangers or Rangers Events
only (in each case, including within three (3) hours before, during and within
two (2) hours after each Rangers Event), (a) Rinkside Advertising; (b) In-Bowl
Variable Advertising; (c) Advertising on Team programs, schedules, yearbooks and
tickets; (d) GardenVision underbelly and other fixed signage and Advertising on
fixtures and equipment; (e) Advertising relating to the player introduction
tunnel (connecting locker room area to rink); (f) Advertising relating to Team
game day contests and promotions (e.g., bobblehead night, hat night, puck-night,
etc.); (g) Advertising that has been sold specifically with respect to only the
Team (e.g., temporary Arena bowl stair signage present only for Rangers Events);
(h) concourse activations (i) Advertising relating to the Team and visiting team
player locker rooms, training rooms and interview rooms; (j) the exhibition and
promotion of products and services at the Arena (e.g., kiosks and special areas
in the concourse) during Rangers Events or on any date in which a Rangers Event
is scheduled to the extent pertaining to any Rangers Event (but excluding food
and beverage and merchandise otherwise covered by this Agreement); (k)
promotional or premium item give-aways at Rangers Events; (l) such other
Advertising and sponsorship assets as currently exist or may later be developed
that are Team- or Rangers Event-specific; and (m) for the avoidance of doubt,
all other advertising, sponsorship and promotional activity relating to the Team
that is not related to the Arena (including advertising on Team uniforms,
broadcasts, websites, mobile applications and social media platforms).
Section 7.02    Team Sponsorship Assets.
(a)    Subject to subsections (b)-(e) of this Section 7.02, the Rangers shall
have the exclusive right to sell and retain all revenue from, and shall be
responsible for all direct out of pocket costs and expenses related to, the
operation and sale of Team Sponsorship Assets, including the right to enter into
category-exclusive sponsorship agreements with respect to Team Sponsorship
Assets. Notwithstanding the foregoing, Licensor shall have the right to (i)
alter digital signage platforms at any time (e.g., elimination of LED ring) at
Licensor’s sole cost and expense, subject to reasonable advance consultation
with the Rangers and provided that if such alterations would eliminate or
materially alter any Team Sponsorship Assets contained in any agreement under
which the Rangers provide or are committed to provide Team Sponsorship Assets as
of the


25



--------------------------------------------------------------------------------





date of such alteration, Licensor will provide to the Rangers a replacement
asset of equal or greater value (A) reasonably acceptable to the Rangers and (B)
if such replacement is not permitted under such agreement, acceptable to the
sponsor party to such agreement and (ii) (x) approve, in its sole discretion,
any permanent affixed signage in the Arena by the Rangers or (y) approve, such
approval not to be unreasonably withheld, conditioned or delayed, any temporary
affixed signage by the Rangers on [*****] (clauses (1), (2) and (3)
collectively, the “Restricted Signage Areas”); provided that (A) [*****] and (B)
[*****]. For the avoidance of doubt, any concourse, lobby or similar activations
shall be subject to Sections 4.06(a) and 4.06(b). Licensor shall provide and
maintain the in-Arena signage, assets and other elements associated with Team
Sponsorship Assets (to the extent in the control of Licensor) in accordance with
the Standard.
(b)    The Parties acknowledge and agree that their rights and obligations under
this Section 7.02 shall be subject and subordinate to the Sponsorship Sales and
Service Representation Agreement and the Team Sponsorship Allocation Agreement
(collectively, the “Arena Agency Agreements”), as of the Effective Date and
throughout the respective terms of such agreements. Pursuant to such Arena
Agency Agreements, the Rangers shall be (i) required to provide Team Sponsorship
Assets inventory committed to, and to comply with promotional category
exclusivities granted to, certain Licensor sponsors (“Joint Sponsors”) in
accordance with such Joint Sponsors’ respective agreements (each, a “Joint
Sponsorship Agreement”) with Licensor and (ii) entitled to certain allocations
of revenue received by Licensor pursuant to such agreements; each of (i) and
(ii) as set forth in more detail in the Team Sponsorship Allocation Agreement.
(c)    Subject to League Rules, the name and logo of any Arena Naming Rights
partner or “Marquee”-level sponsor shall be exhibited on Team’s home playing
surface near Team’s center-ice logo at the Arena (with [*****]% of the allocable
revenue therefrom delivered to the Rangers).
(d)    The Parties shall meet and confer regularly (contemplated to be no less
frequently than once per calendar quarter) to discuss in good faith
opportunities to maximize the collective value of their sponsorships by
combining the sales of Team Sponsorship Assets, Arena Game Shared Sponsorship
Assets and/or Non-Team Sponsorship Assets.
(e)    Notwithstanding anything to the contrary contained herein, in no event
shall the Rangers cover or interfere with any Arena Game Sponsorship Assets with
any temporary, virtual or any other type of signage. Notwithstanding anything to
the contrary contained herein, in no event shall Licensor cover or interfere
with any Team Sponsorship Assets with any temporary, virtual or any other type
of signage.
Section 7.03     Arena Game Shared Sponsorship Assets. Licensor shall have the
exclusive right to sell all Arena Game Shared Sponsorship Assets, provided that
Licensor shall not, without the Rangers’ prior written approval, (a) enter into
any agreement that includes any Team Sponsorship Assets or (b) enter into any
agreement or modify any arena inventory or signage existing as of the date
hereof if such agreement or modification would reasonably be expected to (i)
cause a breach under any agreement that includes Team Sponsorship Assets, (ii)
eliminate, or substantially impair (i.e. effectively eliminate all or most of
the value of) any physical Team Sponsorship Assets in the Arena or (iii) limit
or restrict the Rangers’ ability to include Team Sponsorship Assets in any
exclusive or non-exclusive advertising or sponsorship agreements, in


26



--------------------------------------------------------------------------------





each case under clauses (i), (ii) or (iii), unless Licensor provides to the
Rangers a replacement asset of equal or greater value (A) reasonably acceptable
to the Rangers and (B) if such replacement is not permitted under such
agreement, acceptable to the sponsor party to such agreement. The Rangers shall
not enter into any agreement (and has not as of the Effective Date) that
contains Arena Game Shared Sponsorship Assets or would cause a breach under any
agreement that includes Arena Game Shared Sponsorship Assets without Licensor’s
prior written approval. The Rangers shall be entitled to (i) [*****]% of net
revenue from the sale of Arena Game Shared Sponsorship Assets (the “Rangers
Arena Game Sponsorships Share”), i.e., gross revenue therefrom less any of the
following paid by Licensor: taxes and applicable fees; and actual out-of-pocket
costs for signage fabrication, installation and removal costs; provided that, if
(a) an Arena Game Shared Sponsorship Asset is not visible, audible or otherwise
present during substantially all Other Arena Events, (b) an Arena Game Shared
Sponsorship Asset is not visible, audible or otherwise present for a similar
length of time during Other Arena Events and Rangers Events, or (c) such Arena
Game Shared Sponsorship Assets does not include substantially all Rangers
Events, then, in each instance, the revenues shall be proportionally allocated
to each event included in such agreement, in a reasonable manner and as mutually
agreed by Licensor and the Rangers, and the Rangers shall receive the
appropriate proportional amount of revenues attributable to the Rangers Events
(e.g., treatment of the JP Morgan Club, as currently operated). In the event of
a No Fault Occurrence, the Rangers Arena Game Shared Sponsorships Share shall be
increased to [*****]% (and in the case of any proportional allocation of
revenues pursuant to the proviso in the foregoing sentence, the Parties will
agree on an appropriate increase in favor of the Rangers to such allocation).


Section 7.04     Non-Team Sponsorship Assets. The Rangers shall have no rights
whatsoever with respect to Non-Team Sponsorship Assets.
Section 7.05    Arena Naming Rights. The Rangers shall be entitled to [*****]%
of revenue from the sale of any Arena Naming Rights, excluding any amounts
already allocable to the Rangers pursuant to the terms of this Agreement or
otherwise.
Section 7.06    Other Revenue. The Parties shall discuss in good faith the
allocation of other Advertising income, revenues and fees derived from
operations at the Arena that are not otherwise provided herein, to the extent
attributable to Rangers Events.
Section 7.07    Signage and Sponsorship Settlement Process. Licensor shall remit
to the Rangers a cash payment equal to all amounts collected or received from
the sale of Arena Game Shared Sponsorship Assets and Arena Naming Rights that
the Rangers are entitled to under this ARTICLE VII in accordance with Section
9.06.
ARTICLE VIII

BROADCASTING
Section 8.01    Broadcast Rights and Facilities.
(a)    As between the Parties, the Rangers shall own and control all rights with
respect to the broadcasts and telecasts of each Rangers Event by any means
whatsoever (including, without


27



--------------------------------------------------------------------------------





limitation, radio; over the air, pay-per-view, and basic and pay cable
television; and streaming and other forms of electronic and digital media now
known or hereafter created) (the “Broadcast Rights”) and shall retain all
revenues in connection with such Broadcast Rights. The Rangers may not authorize
or purport to authorize their media rightsholder to include in telecasts or
broadcasts of Home Games any “virtual signage” in the Restricted Signage Areas
without the prior written consent of Licensor, which consent shall not be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt, the
foregoing sentence shall not apply to (i) any virtual signage being used as of
the 2019-20 Season (i.e., one (1) position on the glass at each end of the ice
and one (1) position between the benches) without the prior written consent of
Licensor, which consent shall not be unreasonably withheld or delayed or (ii)
any League telecasts or broadcasts (including, without limitation, any national
and international telecasts or broadcasts) or any visiting team telecasts or
broadcasts, with respect to which the Rangers and Licensor each reserve all
rights.
(b)    Licensor shall ensure that the press areas, broadcast areas, playing
surfaces, Team Areas and Common Areas continue to be wired or otherwise equipped
throughout the Term for the production of such broadcasts and telecasts in
accordance with League Rules.
(c)    Licensor shall cooperate with the Rangers and provide access for the
producers of such broadcasts and telecasts to such truck loading docks, camera
positions, and other Arena facilities reasonably required for the production of
such broadcasts and telecasts in accordance with League Rules, at the Rangers’
or its broadcaster’s expense. Subject to League Rules, Licensor shall cooperate
with and provide access for broadcast and telecast producers acting on behalf of
all other duly authorized parties (e.g., opposing teams and the NHL) at such
games.
(d)    Notwithstanding the foregoing, Licensor retains the right to assign and
reassign facilities, locations and spaces for the conduct of broadcasting in a
manner consistent with League Rules; provided that Licensor will consult with
the Rangers prior to any proposed changes to the locations and spaces for the
conduct of broadcasting during Home Games. For example, and without limiting the
previous sentence, Licensor is not obligated to continue to provide the rinkside
studio, or the studio facilities on the bridge level, in their current
locations.
Section 8.02    Broadcast Renovations. At the Rangers’ written request, Licensor
shall make such alterations to the Arena’s broadcast facilities and equipment as
are reasonably necessary to comply with League Rules, and any broadcast
agreements between the Rangers and/or the League and a broadcaster, provided
that the Rangers shall be responsible for any upfront and continuing costs
related to such alterations.
ARTICLE IX

LICENSOR SERVICES
Section 9.01    General Services. During the Term, Licensor, at its sole cost
and expense (except as otherwise expressly provided herein), shall provide the
following services, to and for the benefit of the Rangers (and the Arena
generally), each in accordance with the Standard (“General Services”), provided
that the Parties shall regularly coordinate and discuss with one another the
appropriate levels and quality of staffing, equipment and service and
accommodate the other’s reasonable requests for adjustment thereto.


28



--------------------------------------------------------------------------------





(a)    Heating, ventilation, and air-conditioning.
(b)    Subject to unavailability due to causes beyond Licensor’s reasonable
control, utilities, including electricity, gas, steam, chilled water, hot and
cold water, lighting, sewer, Wi-Fi (or comparable data delivery pipeline or
service) service accessible to Rangers employees and patrons during Rangers
Events, telephone and intercommunications equipment, elevators, and escalators.
(c)    Lighting equipment and apparatus, including as may be required by League
Rules.
(d)    Maintenance and repair of the Arena and all of its components in
compliance with all applicable governmental laws, ordinances, and regulations
and in clean and good condition, subject to ordinary wear and tear, subject to
the Rangers’ obligation to pay for maintenance and repairs necessitated by
Rangers Misuse.
(e)    Twenty-four (24) hour per day, year-round protection and security of the
Arena and all its facilities (including Team Areas), and all property of the
Rangers and Rangers personnel located in the Arena.
(f)    Reasonable grounds maintenance and snow and ice removal, including, but
not limited to, keeping sidewalks and other areas immediately surrounding the
Arena in compliance with all applicable governmental laws, ordinances, and
regulations and reasonably free of snow, ice, debris, dirt, litter, and trash.
(g)    Box office services in accordance with Section 5.05(a).
(h)    Repair and maintenance, in each case in accordance with League Rules, of
the playing surfaces and related equipment (including the ice surface, Zambonis,
goals, dasherboards, and glass), and all back-up equipment and to the Rangers’
reasonable satisfaction in accordance with League Rules, all such costs to be
borne or reimbursed by the Rangers, except to the extent repair or replacement
is necessitated by the negligence of Licensor or its agents or other parties
permitted by Licensor to use the foregoing (e.g., college teams using hockey
rink), or required by League Rules.
(i)    Without limiting the generality of Section 9.01(h), the Parties agree
that Licensor shall own and maintain the “ice plant” and “ice floor” and related
equipment supporting the operation of the ice rink but that the Rangers shall
bear or reimburse Licensor for the cost of the labor, supplies and equipment
required for such operation, including for cleaning the pipes and other
ice-system elements and for purchasing and recycling the brine used in the ice
system.
(j)    All other services and functions needed to operate, repair and maintain
the Arena in accordance with the Standard, including pest control and obtaining
and maintaining all necessary licenses and permits.
(k)    Without limiting any of the foregoing, Licensor shall operate, maintain
and improve the Arena in accordance with the Standard at all times throughout
the Term.


29



--------------------------------------------------------------------------------





Section 9.02    Game Day Services. In addition to the General Services provided
pursuant to Section 9.01, Licensor shall provide to and for the benefit of the
Rangers, the following day-of-game services on the dates of all Rangers Events,
each in accordance with the Standard (“Game Day Services”), for which the
Rangers shall reimburse Licensor’s actual out-of-pocket operating cost (except
as otherwise provided in this Agreement (e.g., operation of Suites, Advertising,
Concessions and General Services)) without markup or overhead, as the same may
be adjusted pursuant to Section 9.04:
(a)    Set-up of playing surfaces for the Rangers’ use on Home Dates (and for
Other Rangers Events), by or before the time required in ‎Section 4.02(a), in
accordance with League Rules, and subject to the Rangers’ reasonable
satisfaction.
(b)    Operating in‑house broadcast production facilities in the Arena in
accordance with Article VIII (currently known as “GardenVision”) at a level
consistent with past practice, it being understood that the Rangers maintain
exclusive rights and remain responsible for providing the direction and
production of all game presentation elements.
(c)    Operating the Arena during and cleaning up the Arena after, a Home Game
and Other Rangers Events, including the following event-specific personnel and
their successors in name or function: security personnel, building security
personnel, street patrol personnel (including supervisors), paid NYPD detail,
anti-bomb canines and handlers, ushers, ticket takers, concourse “Directors,”
elevator operators, restroom attendants, event office administrators, guest
experience representatives, guest service supervisors, security supervisors,
concourse supervisors, concourse managers, laborers/utility workers, carpenters,
electricians, custodial porters, telecommunications technicians, spotlight
operators and stagehands (as required based on the production elements for such
Home Game or Other Rangers Event), and other necessary labor and third-party
services, including overnight labor and supervisors, medical and emergency
services staff or contractors and rubbish removal, all in a manner consistent
with past practice, but not including game officials, referees, or timekeepers.
The Rangers shall only be responsible for the costs relating to the foregoing
personnel to the extent allocable to Rangers Events.
(d)    If requested by the Rangers, Game Day box office personnel incremental to
the staffing provided as General Services pursuant to Section 9.01(g) in a
manner consistent with past practice.
(e)    Any additional services reasonably requested by the Rangers in writing
and approved by Licensor, which approval shall not be unreasonably withheld,
conditioned or delayed.
(f)    With respect to all Game Day Services, all costs charged to the Rangers
shall be nondiscriminatory and consistent with rates incurred by Licensor for
all other events at the Arena.


30



--------------------------------------------------------------------------------





Section 9.03    Delta Club and JP Morgan Club. During Rangers Events, the
Rangers shall be permitted to provide certain ticketholders (subject to physical
capacity constraints) with access to (a) the club currently known as the Delta
Sky 360 Club and (b) the club currently known as the JP Morgan Club
(collectively, the “VIP Clubs”). Ticketholders who have access to the VIP Clubs
shall be entitled to a certain amount of complimentary food and beverage. The
Rangers shall have the sole discretion in determining the price charged to
ticketholders for access to, as well as the menu offered in, the VIP Clubs, and
shall retain all revenues therefrom. Licensor shall operate the VIP Clubs in
accordance with the Standard (the “VIP Club Services”), for which the Rangers
shall reimburse Licensor’s actual cost, without markup or overhead, attributable
to such Rangers Events.
Section 9.04    Staffing Levels for Certain Services.
(a)    Schedule 9.04 sets forth the staffing levels for Game Day Services, VIP
Club Services and Suite 200 for Home Games as of the 2019-20 Season. Licensor
shall maintain substantially similar levels of staffing for all Home Games,
provided that the Parties shall regularly coordinate and discuss with one
another the appropriate levels of staffing and accommodate the other’s
reasonable requests for adjustment thereto. Licensor shall be responsible for
retaining, managing and supervising all personnel in Licensor’s provision of the
General Services, Game Day Services, VIP Club Services and Suite 200. Licensor
shall use reasonable efforts to accommodate the Rangers’ reasonable requests
with respect to the provision of all Game Day Services.
(b)    Licensor shall not do or fail to do anything that will result in or will
cause the Arena not being reasonably fit or otherwise available for use for Home
Games in accordance with the League Rules as and when required to enable the
Rangers to comply with its obligations under this Agreement.
Section 9.05    Budgeting and Estimates.
(a)    Following reasonable consultation with the Rangers, Licensor shall
provide the Rangers with reasonably detailed annual estimates of revenues and
expenses by month and Home Game (the “Annual Budget”) related to Game Day
Services, VIP Club Services, Suite 200 and any other revenues to be recouped and
expenses to be paid by the Rangers under this Agreement (such costs and
expenses, collectively, the “Rangers Costs”). The Annual Budget shall be
provided at such times as may be reasonably required by the Rangers in
accordance with the Rangers’ reasonable budgeting and forecasting processes.
Upon receipt of the Annual Budget, the Rangers shall have a period of fifteen
(15) days to review each estimate and forecast, and identify any objections it
has to the Annual Budget. The Rangers and Licensor will then negotiate for a
period of fifteen (15) days regarding any disagreements in respect of the Annual
Budget. Subject to Section 9.05(b) below, if the Rangers and Licensor are unable
to agree with respect to a particular cost within an Annual Budget within such
period, the corresponding line item from the most recent approved Annual Budget
will control with respect to such line item until such time, if any, that the
Rangers and Licensor agree on such proposed line item; provided, that: (1) if
such line item in the Annual Budget did not appear in the corresponding most
recent approved Annual Budget, then Licensor shall not be entitled to payment or
reimbursement for expenses in such line item and Licensor shall have no
obligation to provide such product or service until the proposed


31



--------------------------------------------------------------------------------





line item is approved by the Rangers (not to be unreasonably withheld,
conditioned or delayed); and (2) if such line item appeared in the prior Annual
Budget, then Licensor shall be entitled to payment or reimbursement in an amount
not to exceed the applicable line item of the prior approved Annual Budget
multiplied by 104%. The Annual Budget for the 2019-20 Contract Year is attached
hereto.
(b)     [*****].
(c)    The Rangers Costs shall be consistent with the costs incurred for Other
Arena Events, it being understood that costs will differ based on the nature and
need of the events and circumstances outside of the reasonable control of
Licensor (e.g., Force Majeure). The amount payable by the Rangers to Licensor
for Game Day Services and VIP Club Services shall be determined on a monthly
basis in accordance with Section 9.06. The Rangers’ consent shall be required
for any deviation from the approved Annual Budget and, without such approval,
the Rangers shall not be responsible for any costs or expenses in excess of such
line items in the approved Annual Budget.
Section 9.06    Settlement.
(a)
Not later than the fifteenth (15th) day of each calendar month, Licensor shall
provide the Rangers a report (“Monthly Report”) calculating (i) each item of
revenue (including any deductions therefrom) that is shared with or allocated or
payable to the Rangers in accordance with this Agreement with respect to the
immediately preceding calendar month and (ii) each item of cost or expense
incurred by Licensor during the immediately preceding calendar month for which
Licensor is entitled to payment or reimbursement (in whole or in part) from the
Rangers in accordance with this Agreement (clauses (i) and (ii) collectively,
the “Applicable Amounts”). Each Monthly Report shall include a reasonable amount
of detail describing each of the Applicable Amounts and copies of ledgers,
invoices or other reasonable evidence of each of the Applicable Amounts. Each
Monthly Report delivered by Licensor to the Rangers shall set forth for each
Joint Sponsorship Agreement during such Monthly Period, (x) the Revenues under
such Joint Sponsorship Agreement allocated to the Rangers, on the one hand, and
Licensor, on the other hand and (y) the Team entitlements (including Team
Sponsorship Assets, Tickets, ticket banks, etc. provided to such Joint Sponsor)
and Arena entitlements (including Non-Team Sponsorship Assets, Arena Game Shared
Sponsorship Assets, Suites, etc. provided to such Joint Sponsor) contributed and
their respective rate card values or fair market value (as applicable) under
such Joint Sponsorship Agreement. Licensor shall pay the Rangers the net amount
payable under each Monthly Report on or prior to the fifteenth (15th) day of
each calendar month (i.e., the date in which the related Monthly Report is
required to be provided to the Rangers).

(b)
Notwithstanding payment of the net amount under a Monthly Report, the Rangers
may reasonably request additional information regarding such Monthly Report and
the Licensor agrees to provide such additional information. The Rangers may
dispute any amount in any Monthly Report, except for the License Fee and the
percentage of the Rangers’ Tax Share (e.g., 50%). The Parties shall promptly
confer to resolve any such areas of disagreement, and each Party shall be
entitled to refer any disagreement that cannot be



32



--------------------------------------------------------------------------------





resolved to the Accounting Firm in accordance with Section 9.06(c).
Notwithstanding the foregoing, the acceptance of a Monthly Report (or any
portion thereof) and the payment of any amounts in accordance therewith shall be
without prejudice to the Rangers’ rights to subsequently dispute any Applicable
Amounts (including pursuant to Section 9.06(c) and Section 20.17). Licensor
shall pay the Rangers any disputed amounts that it is determined to owe in a
Monthly Report within five (5) business days after the dispute is resolved by
the Parties or by the Accounting Firm in accordance with Section 9.06(c).
(c)
Notwithstanding Section 20.06, in the event of a dispute between the Parties
with respect to the determination of any Applicable Amounts, the Parties shall
refer such disputed matters set forth in Sections 9.06(a) and 9.06(b) to a
mutually agreed upon national independent accounting firm (the “Accounting
Firm”), and the Parties shall cooperate with the Accounting Firm to enable such
Accounting Firm to resolve the dispute as promptly as practicable. The
Accounting Firm shall address only those items in dispute and may not assign a
value greater than the greatest value for such item claimed by either Party or
smaller than the smallest value for such item claimed by either Party. In the
absence of manifest error, the resolution of disputed items by the Accounting
Firm shall constitute an arbitral award that is final, binding and
non-appealable. The costs and expenses of the Accounting Firm incurred pursuant
to this Section 9.06 shall be borne by the Rangers, on the one hand, and the
Licensor, on the other hand, in proportion to the allocation by the Accounting
Firm of the net dollar amount of disputed matters, such that the prevailing
party (or parties) pay a lesser proportion (or none, as applicable) of such
costs and expenses.

(d)
Licensor will use commercially reasonable efforts to maximize any revenues that
are contractually payable to the Rangers hereunder, including using commercially
reasonable efforts to collect such revenues. Notwithstanding anything herein to
the contrary, if any revenue payable to a Party by an Affiliate of such Party is
subject to sharing with the other Party hereunder (including, for example,
pursuant to Section 5.03(c)), such revenue shall be deemed “collected” by the
Party to whom it is payable on the earlier of (i) the date on which such revenue
is actually collected and (ii) the date on which such revenue is payable
pursuant to the terms of the applicable contract or other arrangement.

Section 9.07    Provision of Licensor Services.
(a)    Licensor shall have the right to delegate, subcontract, or sublicense to
a third party, including Licensor’s Affiliates, the provision of Licensor
Services and no such delegation, subcontract or sublicense shall relieve
Licensor of any of its obligations hereunder; provided that Licensor shall be
required to obtain consent of the Rangers (not to be unreasonably withheld,
conditioned or delayed) in connection with the delegation, subcontracting, or
sublicensing of Licensor Services to any third party service providers that (i)
do not or will not provide similar services during Other Arena Events or (ii)
will provide, conduct or manage the majority of a particular material Licensor
Service. Subject to the preceding sentence, Licensor shall make the final
decision regarding the selection of any such third party.




33



--------------------------------------------------------------------------------





(b)    Licensor shall make reasonable efforts to minimize interference with the
Rangers’ use of the Arena, and in no event shall Licensor materially interfere
with the Rangers’ ability to conduct or broadcast Rangers Events or materially
reduce or interfere with the Rangers’ permitted use of the Arena or ingress
thereto or egress therefrom, subject to Licensor’s Arena safety and security
protocols in accordance with Section 4.06(b).
(c)    For clarity, as between Licensor and the Rangers, the Rangers shall have
the right to fully control all Home Game entertainment and hockey operations
(including scoreboard and audio operations), with assistance from Licensor’s
production staff through the applicable General Services and/or Game Day
Services.
ARTICLE X

PROMOTION; TRADEMARKS; DATA OWNERSHIP
Section 10.01    Promotional Outlets.
(a)    [*****].
(b)    [*****].
(c)    [*****].
(d)    At the commencement of the Term, Licensor’s use of the Rangers’ in-game
and broadcast promotional outlets set forth in subparagraphs (a) and (b), and
the Rangers’ use of the Licensor promotional outlets (the “Rangers’ Promotional
Use”) set forth in subparagraph (c), shall each be generally consistent with the
allocations set forth on Schedule 10.01, provided that the Parties shall
regularly coordinate and discuss with one another their desired promotional
efforts, inventory availability and needs and shall accommodate the other’s
reasonable requests for adjustment to the number and type of assets (including
newly-developed assets) to which the other shall have access, and the manner in
which they are used. It is understood and agreed that, to the extent that they
remain affiliated entities, the Rangers and the Knicks may share the promotional
assets granted to them pursuant to their respective license agreements with
Licensor.
Section 10.02    Trademark Licenses.
(a)    The Rangers hereby grant to Licensor for the Term a non-exclusive
royalty-free license to use all Team-related intellectual property owned or
licensed by the Rangers, including but not limited to images, likenesses,
service marks, tradenames and trademarks (the “Rangers IP”), for the purposes of
(i) promoting the Arena as the home arena of the Team, (ii) operating the Arena,
and (iii) providing the Licensor Services. In all instances Licensor’s use of
such Rangers IP shall be in accordance with League Rules. Licensor is solely
responsible for clearing any third-party rights that may be used in connection
with the Rangers IP. Licensor shall not have any right to sublicense, or seek or
receive any payments from third parties specifically for the use of, the Rangers
IP, except in accordance with ARTICLE VII, it being understood that the license
granted hereunder shall include the right for Licensor to promote the Arena as
the home arena of the Team in places and in a manner that may also incorporate
in an incidental manner promotion of Licensor’s marketing partners and sponsors
(including, without limitation, use in connection with


34



--------------------------------------------------------------------------------





the Rangers IP any overall Arena marketing partner(s) “lock-up logo” or naming
rights, sponsored Licensor web pages and upcoming events promotions, etc.) so
long as no association is created between the Rangers and any third party,
except in accordance with League Rules.
(b)    The Rangers shall be required and permitted to reference the Arena as
their home venue on all material promoting the Team and ticket sales. In
connection therewith, Licensor and its Affiliates hereby grant to the Rangers a
non-exclusive royalty-free license to use the trademarks “MADISON SQUARE
GARDEN,” “MSG,” “THE WORLD’S MOST FAMOUS ARENA” and related logos solely for
such promotional purposes.
(c)    The Parties shall mutually agree on an appropriate approval process
regarding the use of the other Party’s intellectual property in order to
maintain quality control standards.
Section 10.03    Customer Data. [*****]:


(a)    [*****].
(b)    [*****].
(c)    [*****].
(d)    Data Use and Sharing. Each Party shall, to the fullest extent permitted
by law and its privacy policy, share their owned Customer Data with the other
Party for use by the other Party and their affiliates, subject to the prior
approval in each case by the Customer Data-owning Party, such approval not to be
unreasonably withheld or delayed, provided, that any sale or licensing to a
third party of Customer Data owned by the other Party is subject to the prior
written consent of the Customer Data-owning Party in their sole discretion. Each
Party shall use commercially reasonable efforts to ensure that all Customer Data
is collected in such a manner that it may be shared with the other Party under
this Section 10.03 and applicable law. For purposes of clarity, the Party that
is the owner of Customer Data pursuant to this Section 10.03 or otherwise may
use such data for any and all purposes, including the sale or licensing of such
data to third parties, subject to compliance with applicable law and such
Party’s privacy policy.
(e)    Confidentiality and Data Protection.
(i)
The Parties agree to establish appropriate safeguards to protect the
confidentiality of shared Customer Data and to prevent unauthorized use,
disclosure or access. Specifically, each Party shall implement and maintain an
information security management policy with standards that are no less rigorous
than accepted industry practices, comply with all applicable laws to protect the
Customer Data from unauthorized access, destruction, use, modification, or
disclosure, and comply with the provisions of this Agreement. At a minimum, each
Party shall implement physical, technical, and administrative information
safeguards that provide for: (a) protection of business facilities, paper files,
servers, computing equipment, including all mobile devices and other equipment
with information storage capability, and backup systems containing Customer
Data; (b) network, application (including databases), and platform security; (c)
business systems designed



35



--------------------------------------------------------------------------------





to optimize security; (d) secure, encrypted transmission and secure, encrypted
storage of Customer Data; (e) a minimum of two factor authentication and access
control mechanisms; and (f) personnel security, including background checks on
all such personnel, use of unique, robust passwords, and annual training on how
to comply with a Party’s physical, technical, and administrative information
security safeguards. Each Party shall regularly test and monitor the
effectiveness of their security practices and procedures relating to the
Customer Data, and will evaluate and adjust their information security program
in light of the results of the testing and monitoring, any material changes to
their operations or business arrangements, or any other circumstances that a
Party knows or reasonably should know may have a material effect on their
information security program.
(ii)
As of and following the Effective Date, each Party (the “Affected Party”) shall
provide immediate written notice to the other Party upon discovery or
notification (either of the foregoing, “Discovery”) of any (i) unauthorized or
unlawful access to, or acquisition, use or disclosure of, Customer Data or (ii)
event which, after Discovery, would lead a reasonable person to conclude that
there was, or likely was, unauthorized or unlawful access to, or acquisition,
use or disclosure of, Customer Data (either of the foregoing, a “Data Breach”).
Such notice shall include (and be supplemented in writing to the other Party on
an ongoing basis as reasonably requested by the other Party), to the extent
known by the Affected Party and reasonably relevant to such breach: (i) the
general circumstances and extent of any Data Breach or intrusion into the
Affected Party’s systems that are used to protect, store, process or use
Customer Data; (ii) the types and volume of Customer Data involved in the Data
Breach; (iii) the Affected Party’s plans for corrective actions to respond to
the Data Breach; (iv) the identities of all individuals whose Customer Data was
or may have been affected by the Data Breach; (v) steps taken to secure Customer
Data and preserve information for any necessary investigation; and (vi) any
other related information reasonably requested by the other Party.

(iii)
The Affected Party shall, at its own expense, reasonably cooperate with the
other Party in connection with any notice to third parties of such Data Breach
and any other remediation efforts required by applicable law. Without limiting
the foregoing, the Affected Party shall, at its own expense, promptly reimburse
the other Party for all costs and expenses (including legal fees) reasonably
incurred by the other Party in connection with the Data Breach, including
without limitation costs and expenses (including legal fees) reasonably incurred
in connection with any notices to third parties or other remediation efforts
required by applicable law. Neither Party will name the other in any press
release or other public disclosure without prior written approval, except to the
extent required by applicable law.



36



--------------------------------------------------------------------------------





     
(iv)
The Affected Party shall use commercially reasonable efforts to detect, respond
to and contain vulnerabilities, activities and other circumstances that caused
or gave rise to the Data Breach as promptly as reasonably practicable after
Discovery and in accordance with industry standards, the provisions of this
Agreement and applicable law. Without limiting the foregoing, the Affected Party
shall promptly take commercially reasonable corrective actions, and will
reasonably cooperate with the other Party in reasonable and lawful efforts to
prevent, eradicate, mitigate and rectify such Data Breach.

(v)
The Affected Party shall, at its own expense, reasonably cooperate with the
other Party in investigating and responding to each Data Breach, including by
(i) providing information and responding to inquiries and (ii) obtaining copies
of information, data and records, in each case as reasonably requested by the
other Party.

(f)    To the extent permitted by applicable law and each Party’s respective
privacy policy, the Parties shall also share with each other the results of fan
and guest surveys, focus groups, etc. to the extent the information relates to
guests’ experiences in connection with Home Games (including customer service,
quality of Concessions, cleanliness, game presentation, arriving and departing,
etc.).


ARTICLE XI

EXCLUSIVITY COVENANT
Section 11.01    Covenant. Notwithstanding anything to the contrary contained in
this Agreement, including Section 20.10 with respect to League Rules, the
Rangers hereby agree during the Term that the Team shall not play any Home Games
in any location other than the Arena, except as provided in ARTICLE XII or
Section 20.01. Notwithstanding anything to the contrary contained in this
Agreement, the Rangers agree to fully comply with the obligations undertaken by
its predecessor Madison Square Garden Center, Inc. under the Property Tax
Exemption Agreement as the owner of the Team. Licensor agrees to fully comply
and cause full compliance with all other obligations undertaken by its
predecessor Madison Square Garden Center, Inc. under the Property Tax Exemption
Agreement.
ARTICLE XII

CASUALTY AND CONDEMNATION
Section 12.01    Termination or Restoration Due to Condemnation.
(a)    In the event that title to all or substantially all of the Arena or the
right of Licensor to occupy or possess all or substantially all of the Arena
shall be taken by Condemnation (a “Total Taking”), Licensor shall provide prompt
notice of such Total Taking to the Rangers, and, except in the case of a
Temporary Taking, this Agreement shall terminate and be of no further force upon


37



--------------------------------------------------------------------------------





the earlier of (i) the date when the possession of all or such substantial
portion of the Arena or right so taken shall be required for such use or purpose
or (b) the effective date of the Total Taking.
(b)    In the event of a Condemnation other than a Total Taking, this Agreement
shall continue in full force and effect; provided, however, that if any such
Condemnation results in an Untenantable Condition (including for this purpose a
Temporary Taking that results in an Untenantable Condition for a period in
excess of (i) [*****], or (ii) in the case of any such Temporary Taking that
occurs during the last five (5) Contract Years of the Term, [*****]) then each
Party shall have the right, in its sole discretion, to terminate this Agreement
by notice to the other given within 30 days after the date of the Rangers’
receipt of the Estimate (as defined in Section 12.05(a)) with respect to such
Condemnation, without any further liability hereunder, except for any liability
hereunder which, by the specific terms of this Agreement survives termination;
provided further, however, that neither Party shall have such termination right
if (x) the then applicable legal requirements, zoning laws, building regulations
and other governmental or quasi-governmental ordinances, rules or regulations
(collectively, “Governmental Rules”) do not prohibit or materially restrict the
performance of the Condemnation Restoration Work (as defined in Section
12.01(c)), (y) the Estimated Date (as defined in Section 12.05(a)) with respect
to such Condemnation shall be a date that occurs on or before the date that is
(i) [*****] after the date of such Condemnation, or (ii) in the case of any such
Condemnation that occurs during the last five (5) Contract Years of the Term,
[*****] after the date of such Condemnation and (z) the remaining portions of
the Arena can be restored in a manner as shall satisfy the requirements of the
definition of Condemnation Restoration Work. Further, and notwithstanding
anything to the contrary contained in the foregoing, if the Estimated
Restoration Cost with respect to such Condemnation exceeds [*****]% of the full
replacement value of the portions of the Arena that are not subject to such
Condemnation, then Licensor shall have the right, in its sole discretion, to
terminate this Agreement by notice to the Rangers given within 90 days after the
date of the Rangers’ receipt of the Estimate with respect to such Condemnation,
without any further liability hereunder, except for any liability hereunder
which, by the specific terms of this Agreement survives termination. If either
Party terminates this Agreement as provided in this Section 12.01(b), then such
termination shall be effective on the date specified in such Party’s notice of
termination, but no earlier than thirty (30) days after the date of such notice
and no later than one hundred eighty (180) days after the date of such notice,
as if said date were the date fixed for the expiration of the Term
(c)    If neither party has the right to terminate this Agreement, or if neither
party shall timely elect to terminate this Agreement, as provided in paragraph
(b) above, Licensor shall, at its sole cost and expense, commence as soon as
reasonably practicable and with reasonable diligence proceed to perform the work
(the “Condemnation Restoration Work”) to and repair and restore the part of the
Arena not taken to an architecturally complete unit and, to the extent
commercially practicable, to substantially its former condition, as and to the
extent necessary to remedy the Untenantable Condition, using materials,
equipment and construction techniques which are common at the time of such
Condemnation and with such changes as may be required by then applicable
Governmental Rules or that Licensor may otherwise deem appropriate in each case,
in a manner consistent with and as necessary to maintain the Standard; it being
agreed, however, that Licensor shall be required to obtain the prior written
consent of the Rangers to any changes that are not required by then applicable
Governmental Rules and that could materially adversely impact the Rangers’
rights or obligations under this Agreement. Licensor shall (i) keep the Rangers


38



--------------------------------------------------------------------------------





reasonably apprised of the progress and the estimated date of completion of the
Condemnation Restoration Work, and (ii) provide such information as may be
reasonably requested by the Rangers from time to time with respect to the
progress of such Condemnation Restoration Work. Licensor shall use commercially
reasonable efforts (which shall not require Licensor to employ overtime labor or
otherwise incur overtime charges) to substantially complete such Condemnation
Restoration Work as soon as commercially practicable, but in all events, on or
before the Condemnation Outside Date (as defined in Section 12.01(d)) applicable
to such Condemnation (it being agreed that the Rangers’ sole remedy on account
of Licensor’s failure to substantially complete such Condemnation Restoration
Work shall be the rights of the Rangers to terminate this Agreement as provided
in paragraphs 12.01(d) and 12.05(b)(iv) below). The Condemnation Restoration
Work shall not include the repair and restoration of any of the trade fixtures,
personal property or equipment of the Rangers (all of which the Rangers shall
repair and restore at its sole cost and expense).
(d)    Notwithstanding anything to the contrary contained herein, the Rangers
shall have the right to terminate this Agreement (without any further liability
hereunder, except for any liability hereunder which, by the specific terms of
this Agreement survives termination) if the Condemnation Restoration Work
required as a result of such Condemnation is not substantially completed by the
Condemnation Outside Date applicable to such Condemnation (as such Condemnation
Outside Date is postponed pursuant to the below provisions of this Section
12.01(d)), which right may be exercised by the Rangers upon written notice to
Licensor given within thirty (30) days after such applicable Condemnation
Outside Date but before the substantial completion of the Condemnation
Restoration Work; provided, however, that if a Final Revised Estimated Date for
such Condemnation shall have been determined pursuant to Section 12.05(b) below,
then the Rangers shall have the right to terminate this Agreement pursuant to
this Section 12.01(d) (without any further liability hereunder, except for any
liability hereunder which, by the specific terms of this Agreement survives
termination) only if the Condemnation Restoration Work is not substantially
completed by the later to occur of the Condemnation Outside Date applicable to
such Condemnation (as such Condemnation Outside Date is postponed pursuant to
the below provisions of this Section 12.01(d)) and such Final Revised Estimated
Date, which right may be exercised by the Rangers upon written notice to
Licensor given within thirty (30) days after the later to occur of such
Condemnation Outside Date and such Final Revised Estimated Date, but before the
substantial completion of the Condemnation Restoration Work. If Licensor has not
completed the Condemnation Restoration Work prior to the date that is [*****]
after the giving of such notice by the Rangers (which date shall be postponed by
one day for each day that Licensor is actually delayed in substantially
completing the Condemnation Restoration Work by (i) any acts or omissions of the
Rangers, the League or their respective agents, employees or contractors or (ii)
any one or more events of Force Majeure (provided that the maximum period such
date shall be postponed due to events of Force Majeure is an additional
[*****])), then this Agreement shall be terminated automatically effective as of
such date, without any further liability hereunder, except for any liability
hereunder which, by the specific terms of this Agreement survives termination.
For all purposes hereof, the “Condemnation Outside Date” applicable to any
Condemnation shall be determined as follows:


39



--------------------------------------------------------------------------------





(w)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur on or prior to the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Rangers, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(x)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur during the period commencing on the [*****] after the date of such
Condemnation and ending on the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Rangers, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(y)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur during the period commencing on the [*****] after the date of such
Condemnation and ending on the [*****] after the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Rangers, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).
(z)    If the Estimate with respect to the Condemnation Restoration Work
required as a result of such Condemnation provides for an Estimated Date that
will occur on or after the [*****] following the date of such Condemnation, then
the “Condemnation Outside Date” applicable to such Condemnation shall be the
date that is [*****] following such Estimated Date; provided, however, that such
date shall be postponed by one day for each day that Licensor is actually
delayed in substantially completing the Condemnation Restoration Work by (i) any
acts or omissions of the Rangers, the League or their respective agents,
employees or contractors or (ii) any one or more events of Force Majeure
(provided that the maximum period such Condemnation Outside Date shall be
postponed due to events of Force Majeure is an additional [*****]).




40



--------------------------------------------------------------------------------





Section 12.02    Termination or Restoration Due to Casualty.
(a)    If all or any material portion of the Arena is damaged or destroyed by
Casualty such that an Untenantable Condition exists (each, a “Total Casualty”),
and the Estimate with respect to such Casualty delivered pursuant to Section
12.05 below indicates that the Casualty Restoration Work (defined below) would
not reasonably be expected to be substantially completed (i) within 24 months
after the occurrence of such Casualty, or (ii) in the case of any Casualty that
occurs during the last five (5) Contract Years of the Term, within 12 months
after the occurrence of such Casualty, then the Rangers shall have the right to
terminate this Agreement without any further liability hereunder, except for any
liability hereunder which, by the specific terms of this Agreement survives
termination. If the Rangers wish to exercise such right of termination, it shall
do so by notice to Licensor given not later than the date that is thirty (30)
days after the date of the Estimate with respect to such Casualty under Section
12.05.
(b)    In the event there shall occur a Total Casualty and (i) Licensor is
prohibited or materially restricted by then applicable Governmental Rules from
performing the Casualty Restoration Work, or (ii) the Estimate with respect to
such Casualty indicates that the Casualty Restoration Work would not reasonably
be expected to be substantially completed (x) within [*****] after the
occurrence of such Casualty, or (y) in the case of any Casualty that occurs
during the last five (5) Contract Years of the Term, within [*****] after the
occurrence of such Casualty, or (iii) the Estimated Restoration Cost with
respect to such Casualty exceeds [*****]% of the full replacement value of the
Arena immediately prior to such Casualty, then, and in any of such events,
Licensor shall have the right, in its sole discretion, to terminate this
Agreement without any further liability hereunder, except for any liability
hereunder which, by the specific terms of this Agreement survives termination.
If Licensor wishes to exercise such right of termination, it shall do so by
notice to the Rangers given not later than the date that is thirty (30) days
after the date of the Estimate with respect to such Casualty under Section
12.05. If either Party terminates this Agreement as provided in this Section
12.02(b) or in Section 12.02(a) above, then such termination shall be effective
on the date specified in such Party’s notice of termination, but no earlier than
thirty (30) days after the date of such notice and no later than one hundred
eighty (180) days after the date of such notice, as if said date were the date
fixed for the expiration of the Term
(c)    In the event of a Casualty with respect to which neither party has the
right to terminate this Agreement, or neither party timely elects to terminate
this Agreement, pursuant to paragraphs (a) or (b) above, Licensor shall, at its
sole cost and expense, commence as soon as reasonably practicable and with
reasonable diligence proceed to perform the work (the “Casualty Restoration
Work”) to repair and restore the Arena to substantially its former condition, as
and to the extent necessary to remedy the Untenantable Condition, using
materials, equipment and construction techniques which are common at the time of
such Casualty and with such changes as may be required by then applicable
Governmental Rules or that Licensor may deem appropriate, in each case, in a
manner consistent with and as necessary to maintain the Standard; it being
agreed, however, that Licensor shall be required to obtain the prior written
consent of the Rangers to any changes that are not required by then applicable
Governmental Rules and that could materially adversely impact the Rangers’
rights or obligations under this Agreement. Licensor shall (i) keep the Rangers
reasonably apprised of the progress and the estimated date of completion of the
Casualty Restoration Work, and (ii) provide such information as may be
reasonably requested by the Rangers from time to time with respect to the
progress of the Casualty Restoration Work.


41



--------------------------------------------------------------------------------





Licensor shall use commercially reasonable efforts (which shall not require
Licensor to employ overtime labor or otherwise incur overtime charges) to
substantially complete such Casualty Restoration Work as soon as commercially
practicable, but in all events, on or before the Casualty Outside Date (as
defined in Section 12.02(d)) applicable to such Casualty (it being agreed that
the Rangers’ sole remedy on account of Licensor’s failure to substantially
complete such Casualty Restoration Work shall be the rights of the Rangers to
terminate this Agreement as provided in Section 12.02(d) and 12.05(b)(iv)
below). The Casualty Restoration Work shall not include the repair and
restoration of any of the trade fixtures, personal property or equipment of the
Rangers (all of which the Rangers shall repair and restore at its sole cost and
expense).
(d)    Notwithstanding anything to the contrary contained herein, the Rangers
shall have the right to terminate this Agreement (without any further liability
hereunder, except for any liability hereunder which, by the specific terms of
this Agreement survives termination) if the Casualty Restoration Work required
as a result of such Casualty shall not be substantially completed by the
Casualty Outside Date applicable to such Casualty (as such Casualty Outside Date
is postponed pursuant to the below provisions of this Section 12.02(d)), which
right may be exercised by the Rangers upon written notice to Licensor given
within thirty (30) days after such applicable Casualty Outside Date but before
the substantial completion of the Casualty Restoration Work; provided, however,
that if a Final Revised Estimated Date for such Casualty shall have been
determined pursuant to Section 12.05(b) below, then the Rangers shall have the
right to terminate this Agreement pursuant to this Section 12.02(d) (without any
further liability hereunder, except for any liability hereunder which, by the
specific terms of this Agreement survives termination) only if the Casualty
Restoration Work is not substantially completed by the later to occur of the
Casualty Outside Date applicable to such Casualty (as such Casualty Outside Date
is postponed pursuant to the below provisions of this Section 12.02(d)) and such
Final Revised Estimated Date for such Casualty, which right may be exercised by
the Rangers upon written notice to Licensor given within thirty (30) days after
the later to occur of such Casualty Outside Date and such Final Revised
Estimated Date but before the substantial completion of the Casualty Restoration
Work. If Licensor has not completed the Casualty Restoration Work prior to the
date that is [*****] after the giving of such notice by the Rangers (which date
shall be postponed by one day for each day that Licensor is actually delayed in
substantially completing the Casualty Restoration Work by (i) any acts or
omissions of the Rangers, the League or their respective agents, employees or
contractors or (ii) any one or more events of Force Majeure (provided that the
maximum period such date shall be postponed due to events of Force Majeure is an
additional [*****])), then this Agreement shall be terminated automatically
effective as of such date, without any further liability hereunder, except for
any liability hereunder which, by the specific terms of this Agreement survives
termination. For all purposes hereof, the “Casualty Outside Date” applicable to
any Casualty shall be determined as follows:
(w)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur on or
prior to the [*****] after the date of such Casualty, then the “Casualty Outside
Date” applicable to such Casualty shall be the date that is [*****] following
such Estimated Date; provided, however, that such date shall be postponed by one
day for each day that Licensor is actually delayed in substantially completing
the Casualty Restoration Work by (i) any acts or omissions of the Rangers, the
League or their respective agents, employees or contractors or (ii) any one or
more events of Force Majeure (provided that the maximum period such


42



--------------------------------------------------------------------------------





Casualty Outside Date shall be postponed due to events of Force Majeure is an
additional [*****]).
(x)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur during
the period commencing on the [*****] after the date of such Casualty and ending
on the [*****] after the date of such Casualty, then the “Casualty Outside Date”
applicable to such Casualty shall be the date that is [*****] following such
Estimated Date; provided, however, that such date shall be postponed by one day
for each day that Licensor is actually delayed in substantially completing the
Casualty Restoration Work by (i) any acts or omissions of the Rangers, the
League or their respective agents, employees or contractors or (ii) any one or
more events of Force Majeure (provided that the maximum period such Casualty
Outside Date shall be postponed due to events of Force Majeure is an additional
[*****]).
(y)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur during
the period commencing on the [*****] after the date of such Casualty and ending
on the [*****] after the date of such Casualty, then the “Casualty Outside Date”
applicable to such Casualty shall be the date that is [*****] following such
Estimated Date; provided, however, that such date shall be postponed by one day
for each day that Licensor is actually delayed in substantially completing the
Casualty Restoration Work by (i) any acts or omissions of the Rangers, the
League or their respective agents, employees or contractors or (ii) any one or
more events of Force Majeure (provided that the maximum period such Casualty
Outside Date shall be postponed due to events of Force Majeure is an additional
[*****]).
(z)    If the Estimate with respect to the Casualty Restoration Work required as
a result of such Casualty provides for an Estimated Date that will occur on or
after the [*****] following the date of such Casualty, then the “Casualty
Outside Date” applicable to such Casualty shall be the date that is [*****]
following such Estimated Date; provided, however, that such date shall be
postponed by one day for each day that Licensor is actually delayed in
substantially completing the Casualty Restoration Work by (i) any acts or
omissions of the Rangers, the League or their respective agents, employees or
contractors or (ii) any one or more events of Force Majeure (provided that the
maximum period such Casualty Outside Date shall be postponed due to events of
Force Majeure is an additional [*****]).


Section 12.03    Condemnation Proceeding and Awards. Upon commencement of any
Condemnation action or proceeding, Licensor and the Rangers shall cooperate with
each other, and provide each other with such information and assistance, as each
shall reasonably request in connection therewith. Licensor and the Rangers each
shall have the right, at its own expense, to appear and to participate in any
and all hearings, trials and appeals relating thereto even if this Agreement has
been terminated. Subject to the other provisions of this Section 12.03, in any
Condemnation (x) the Rangers shall have the right to assert a claim against the
condemning authority for, and receive from the condemning authority, all
Condemnation Awards for, (i) any damage to the Rangers’ business or any loss in
value of any of the rights granted to the Rangers under this Agreement (if
applicable, as if this Agreement had not been terminated), (ii) the value


43



--------------------------------------------------------------------------------





of any of the Rangers’ personal property (tangible or intangible) taken or
damaged as result of the Condemnation, (iii) any relocation costs of the
Rangers’ business, and (iv) any other damages to which the Rangers may be
entitled under any applicable law, ordinance, order or regulation, and (y)
Licensor shall have the right to assert a claim against the condemning authority
for, and receive from the condemning authority, all Condemnation Awards for, (i)
the loss in value of its ownership of and rights in and to the Arena and its
other property (tangible and intangible), (ii) any damage to, or relocation
costs of, Licensor’s business, and (iii) any other damages to which Licensor may
be entitled under any applicable law, ordinance, order or regulation. The
Parties shall request that all Condemnation Awards be specifically allocated by
the applicable condemning authority (it being agreed that Licensor may direct
that any such awards allocated to Licensor be paid to any Superior Interest
Holder designated by Licensor for such purpose). If any Condemnation Award is
not specifically allocated between the Parties by the applicable condemning
authority, the Condemnation Award shall be equitably allocated and distributed
to Licensor and the Rangers in such manner as the Parties shall mutually agree.
Section 12.04    Temporary Taking. If the whole or any part of the Arena or the
right of Licensor to occupy or possess the whole or any part of the Arena shall
be taken in any Condemnation for a temporary use or occupancy not to exceed an
aggregate of [*****] (a “Temporary Taking”), the Term shall not be reduced,
extended or affected in any way, and neither Licensor nor the Rangers shall be
relieved of its obligations under this Agreement, except that (a) the Rangers
shall have the right to make a claim against the condemning authority for, and
receive from the condemning authority and retain, an award of any damages
sustained by the Rangers as a result of such Temporary Taking, and (b) the
Rangers’ obligation to pay the License Fee shall be abated during periods that
the Arena is unavailable to the Rangers for the playing of Home Games in
accordance with the terms and conditions of this Agreement.
Section 12.05    Inability to Timely Restore; Estimate of Time and Cost to
Restore.
(a)    The determination of the estimated time and costs that are reasonably
expected to be necessary to perform and substantially complete any Condemnation
Restoration Work or any Casualty Restoration Work shall be made by an
independent architect or construction manager that is experienced in arena
construction projects, well-regarded in the industry and selected by Licensor
and reasonably approved by the Rangers. In the event of any Condemnation or
Casualty resulting in an Untenantable Condition, Licensor shall furnish to the
Rangers an estimate (the “Estimate”), prepared and certified by such independent
architect or construction manager (the “Estimator”) of (i) the estimated date
(the “Estimated Date”) by which the Condemnation Restoration Work or Casualty
Restoration Work, as the case may be, will be substantially completed and (ii)
the estimated cost (the “Estimated Restoration Cost”) to perform the
Condemnation Restoration Work or Casualty Restoration Work, as the case may be.
Licensor shall use commercially reasonable efforts to cause such independent
architect or construction manager to make its determination as soon as
reasonably practicable (and, in the case of a Casualty, no later than [*****]
after the date of such Casualty) and will deliver the Estimate to the Rangers
promptly upon Licensor’s receipt thereof.


44



--------------------------------------------------------------------------------





(b)    (i)    If, during the performance of the Condemnation Restoration Work or
the Casualty Restoration Work required as a result of any Condemnation or
Casualty, the Rangers reasonably believe that the substantial completion of such
Condemnation Restoration Work or such Casualty Restoration Work, as the case may
be, will not, absent extraordinary efforts that Licensor does not agree (if not
already obligated to take pursuant to this Agreement), be achieved by the
applicable Condemnation Outside Date or applicable Casualty Outside Date
therefor (as such Condemnation Outside Date or such Casualty Outside Date may
have theretofore been postponed pursuant to the provisions of Section 12.01(d)
or Section 12.02(d) above, respectively), then the Rangers, by notice given to
Licensor and the Estimator, shall have the right (not to be exercised more than
once in any six (6) month period) with respect to such Condemnation or such
Casualty to request that the Estimator determine the estimated date (the
“Revised Estimated Date”) by which such Condemnation Restoration Work or such
Casualty Restoration Work, as the case may be, is then reasonably expected to be
substantially completed.


(ii)    If the Rangers give such notice pursuant to Section 12.05(b)(i) above,
then Licensor, within ten (10) business days after its receipt of such notice,
shall have the right to submit to the Rangers and to the Estimator a notice that
(x) sets forth any information that Licensor reasonably believes is relevant to
the determination of the Revised Estimated Date and/or (y) indicates the
measures that Licensor intends and agrees to implement in an effort to cause the
substantial completion of such Condemnation Restoration Work or such Casualty
Restoration Work, as the case may be, to be achieved by the applicable
Condemnation Outside Date or the applicable Casualty Outside Date (as such
Condemnation Outside Date or such Casualty Outside Date may have theretofore
been postponed pursuant to the provisions of Section 12.01(d) or Section
12.02(d) above, respectively). Within ten (10) business days after the Rangers’
receipt of Licensor’s notice (or, if Licensor does not give such notice, within
twenty (20) business days after Licensor’s receipt of the Rangers notice given
pursuant to Section 12.05(b)(i) above), the Rangers shall have the right to
submit to Licensor and the Estimator a notice that sets forth any information
that the Rangers reasonably believes is relevant to the determination of the
Revised Estimated Date. In determining the Revised Estimated Date, the Estimator
shall take into consideration all information and measures set forth in any
notices provided by the Parties pursuant to the two immediately preceding
sentences, as well as all other relevant factors. Licensor shall use
commercially reasonable efforts to cause the Estimator to make its determination
of the Revised Estimated Date as soon as reasonably practicable after receipt of
the Rangers’ notice given pursuant to Section 12.05(b)(i) above and the notices
which each Party is entitled to deliver pursuant to this Section 12.05(b)(ii),
and Licensor shall deliver such determination of the Revised Estimated Date to
the Rangers promptly upon Licensor’s receipt thereof.


(iii)    Each Party shall have the option (the “Review Option”), exercised by
notice given to the other within ten (10) business days after Licensor delivers
to the Rangers the Estimator’s determination of the Revised Estimated Date, to
require that the Estimator’s


45



--------------------------------------------------------------------------------





determination of the Revised Estimated Date be reviewed by another independent
architect or construction manager that is experienced in arena construction
projects, well-regarded in the industry and mutually selected by the Parties
(the “Second Estimator”). If the Parties are unable to mutually select the
Second Estimator within ten (10) business days after the giving of a notice
exercising the Review Option, then either Licensor or the Rangers, by giving ten
(10) days’ notice to the other, shall have the right to request that the
presiding judge of the lowest level court of general jurisdiction for the
district in which the Arena is located select the Second Estimator. Licensor
shall use commercially reasonable efforts to cause the Second Estimator, as soon
as reasonably practicable after the selection thereof, to (x) review the
Estimator’s determination of the Revised Estimated Date, (y) make its own
determination of the Revised Estimated Date (which determination shall be made
in accordance with the provisions of Section 12.05 (b)(ii) above) and (z)
deliver to Licensor written notice indicating whether the Second Estimator
agrees with the determination of the Estimator and, if not, setting forth the
Second Estimator’s determination of the Revised Estimated Date. For all purposes
of this Agreement, the “Final Revised Estimated Date” shall mean either (a) the
Revised Estimated Date determined by the Estimator, if neither Party timely
exercises the Review Option or if a Party exercises the Review Option and the
Second Estimator agrees with the Estimator’s determination of the Revised
Estimated Date; or (b) the Revised Estimated Date determined by the Second
Estimator, if a Party exercises the Review Option and the Second Estimator
disagrees with the Estimator’s determination of the Revised Estimated Date and
therefore issues its own determination of the Revised Estimated Date. Licensor
shall deliver the Second Estimator’s written notice to the Rangers promptly upon
Licensor’s receipt thereof. The fees and expenses of the Estimator and the
Second Estimator for the exercise set forth in this Section 12.05(b)(iii) and in
Section 12.05(b)(ii) above shall be borne equally by Licensor and the Rangers.


(iv)    If the Final Revised Estimated Date with respect to any Condemnation or
Casualty is later than the date that is 365 days after the applicable
Condemnation Outside Date or applicable Casualty Outside Date therefor (each of
which, for purposes of this paragraph (iv), shall be deemed to be such
applicable Condemnation Outside Date or such applicable Casualty Outside as
postponed by the maximum number of days by which same may be postponed due to
events of Force Majeure pursuant to Section 12.01(d) or Section 12.02(d) above,
respectively), then the Rangers shall have the right to terminate this Agreement
without any further liability hereunder, except for any liability hereunder
which, by the specific terms of this Agreement survives termination. If the
Rangers wish to exercise such right of termination, then it shall do so by
notice to Licensor given not later than the date that is sixty (60) days after
the date on which the Final Revised Estimated Date is determined (it being
agreed that the Final Revised Estimated Date shall be deemed determined either
as of the date on which the Parties’ right to exercise the Review Option shall
have lapsed or, if a Party timely exercises the Review Option, as of the date on
which the Second Estimator’s notice of determination is given to the Rangers).
If the Rangers terminate this Agreement as provided in this Section
12.05(b)(iv), then such termination shall be effective on the date specified in
the Knick’s notice of termination, but no earlier than thirty (30) days after
the date of such notice and no later than one hundred eighty (180)


46



--------------------------------------------------------------------------------





days after the date of such notice, as if said date were the date fixed for the
expiration of the Term.
Section 12.06    Replacement Arena; Rent Abatement. In the event of the
occurrence of a Condemnation or Casualty that results in an Untenantable
Condition but does not result in termination of this Agreement, the Rangers,
during the continuance of such Untenantable Condition, shall have the right to
use an alternate site for Rangers Events while the Arena is being restored,
provided such use fully complies with the requirements of Paragraph 6 of the
Property Tax Exemption Agreement, and the Rangers’ obligation to pay the License
Fee shall be abated during such periods in accordance with Section 20.01.
Section 12.07    Intention of the Parties. The provisions of this Article XII
shall be deemed an express agreement governing any case of the Arena or any
portion thereof becoming untenantable or unfit for occupancy, and Section 227 of
the Real Property Law of the State of New York, providing for such contingency
in the absence of an express agreement, and any other legal requirements of like
import, now or hereafter in force, shall have no application in such case and
are expressly waived by the Parties.
ARTICLE XIII
INDEMNIFICATION
Section 13.01     General Indemnification.
(a)    To the extent permitted by applicable law, Licensor and the Rangers shall
indemnify, defend and hold harmless the other and its current and future
Affiliates, and each of their respective directors, officers, employees, agents,
successors and assigns from and against any and all claims, liability, loss,
damages (whether actual, incidental, consequential, punitive or otherwise),
judgments, settlement expenses, cost and expenses whatsoever, including court
costs, reasonable attorneys’ fees and related disbursements, with regard to any
action, cause of action or claim of any nature (each, a “Loss”), in any way
arising out of or related to (i) the indemnifying Party’s acts or omissions in
or about the Arena (except to the extent solely caused by the indemnified
Party’s negligence or misconduct); (ii) the indemnifying Party’s failure to
fulfill any duty or obligation hereunder or to comply with applicable law or the
obligations applicable to the indemnifying Party in [*****]; or (iii) the
indemnifying Party’s breach of any representations, warranties or covenants
contained in this Agreement. Each Party’s indemnity hereunder shall include the
acts and omissions of its contractors, licensees, agents and employees.
(b)    Without limiting the provisions of Subparagraph 13.01(a), Licensor and
the Rangers indemnify the other party for any damage to the property (whether in
or about the Arena) of the other party caused by the acts or omissions of the
indemnifying party’s contractors, licensees, agents, employees and invitees,
limited however (for purposes of clarity), in the case of the Rangers, to
Rangers Misuse. All repairs to the damaged property of Licensor shall be made by
firm(s) designated by Licensor.


47



--------------------------------------------------------------------------------





(c)    While the Parties are Affiliates, Sections 13.01(a) and 13.01(b) shall
not restrict the Parties’ access to the League’s leaguewide insurance policies,
to the extent they would otherwise be covered by the terms of such policies.
Section 13.02     Notice of Claims and Rights to Defend and Settle Claims. The
indemnified Party agrees to serve the indemnifying Party with prompt written
notice of any claims which could give rise to the indemnifying Party’s indemnity
hereunder, and the indemnifying Party and its insurance carrier(s) shall have
the right to defend such claims with counsel of their choosing. The indemnified
Party shall not settle any claim without the indemnifying Party’s (or its
insurer’s) prior written consent, not to be unreasonably withheld or delayed.
ARTICLE XIV

INSURANCE AND SUBROGATION
Section 14.01     Rangers Insurance Coverage. The Rangers shall, from and after
the Commencement Date, maintain at its expense in force the following insurance:
(a)    Property insurance for the full one hundred percent (100%) of replacement
cost of all of the Rangers’ equipment, improvements, and betterments owned by
the Rangers, literary or musical material, and all other properties and
materials owned, rented or brought onto the premises by the Rangers. Coverage
shall be on an All Risk of physical loss or damage basis;
(b)    Commercial general liability insurance covering against bodily injury and
property damage having a limit of not less than $[*****] for each occurrence and
a limit of not less than $[*****] in the aggregate for each occurrence.
Coverages shall be in accordance with the ISO form or equivalent. Such insurance
shall include, but not be limited to, contractual liability, premises
operations, products, completed operations, personal injury, advertising injury,
bodily injury and property damage;
(c)    Liquor liability insurance coverage having limits of not less than
$[*****] for each common cause and in the aggregate;
(d)    Automobile liability insurance coverage for bodily injury and property
damage with a combined single limit of no less than $[*****];
(e)    Employer’s liability insurance with the following minimum limits: bodily
injury by accident - $[*****] each accident; bodily injury by disease - $[*****]
policy limit and $[*****] each employee;
(f)    Umbrella or excess liability coverage, following the terms, conditions,
and extensions of coverages, to apply over and above the primary coverages in
subsections (b), (c), (d), and (e), in an amount not less than $[*****] in the
aggregate;
(g)    Statutory worker’s compensation coverage;
(h)    Employment practices liability insurance with minimum limits of $[*****]
per claim;


48



--------------------------------------------------------------------------------





(i)    Media liability policy with limits of no less than $[*****] per
claim/$[*****] aggregate; and
(j)    Disability insurance as required by the State of New York.
The insurance referred to in this Section 14.01, with the exception of property
insurance, employment practices liability insurance, worker’s compensation and
employer’s liability coverage, shall name Licensor and its Affiliates and
mortgagees, and each of their respective directors, officers, employees, agents,
successors and assigns, as additional insureds for claims arising in connection
with Rangers’ operations. Licensor shall also have the right to require the
Rangers, from time to time, to increase the scope and limits of any insurance
coverage required to be carried herein, so long as such increase is commercially
reasonable under the circumstances.
Section 14.02     Rangers Insurance Requirements.
(a)    The Rangers shall, at its own expense, obtain and maintain during the
Term and if written on a claims made basis for three (3) years thereafter,
policies of insurance as required herein written by an insurance carrier(s)
reasonably acceptable to Licensor that is authorized to do business in the State
of New York, rated A-VII or better in the most current edition of A.M. Best’s
Insurance Report (or if such report shall cease to be published, such comparable
rating system as reasonably determined by Licensor), and with deductible and
self-insurance retention amounts that are not in excess of amounts which are
commercially reasonable under the circumstances (except that in the event that
any maximum deductible or self-insurance retention amounts are mandated either
by law, such mandated maximum amounts shall not be exceeded regardless of
whether higher amounts may be commercially reasonable under the circumstances).
All liability insurance policies must provide Cross Liability coverage
(separation of insureds or severability of interest provisions). Further,
coverage for the additional insureds shall apply on a primary and
non-contributory basis irrespective of any other insurance maintained by the
additional insureds, whether collectible or not, for claims arising in
connection with the Rangers’ operations. Policies written on a claims made basis
shall be maintained for a period of at least three (3) years after termination
of the Term. The insurance requirements set forth will in no way modify, reduce,
or limit the indemnification herein made by the Rangers. Receipt of a
certificate of insurance, endorsement or policy of insurance which is more
restrictive than the contracted for insurance shall not be construed as a waiver
or modification of the insurance requirements above or an implied agreement to
modify same, nor is any verbal agreement to modify same permissible or binding.
(b)    In the event of cancellation of any policies with respect to non-payment
of any premium or premiums, the Rangers shall provide at least ten (10) days
advance written notice of same to the Licensor.
(c)    In the event that Licensor is in receipt of such notice of non-payment
and/or cancellation, Licensor shall have the right, but not the obligation, to
pay for any commercially reasonable costs and expenses which shall be required
to maintain or reinstate such insurance, and to charge the Rangers for any and
all expenses incurred in connection therewith.


49



--------------------------------------------------------------------------------





Section 14.03     Rangers Certificates of Insurance. The Rangers shall provide
Licensor with appropriate evidence of insurance setting forth the required
coverages not later than ten (10) days prior to the date on which such coverage
is required to be obtained hereunder. For each consecutive year, the Rangers
shall provide appropriate evidence of insurance no later than ten (10) days
before the policies are required to be renewed.
Section 14.04     Rangers Waiver of Subrogation. The Rangers shall include in
each of their policies insuring against (a) loss, damage or destruction by fire
or any other peril covering any property owned, borrowed, or in the Rangers’
care, custody, or control, or (b) injuries to any employee or agent of the
Rangers, a waiver of the insurance carriers’ rights of subrogation against
Licensor. If such waiver is unobtainable from any of the Rangers’ insurance
carriers, the Rangers shall obtain (i) an express agreement that such policy
shall not be invalidated if the Rangers waive or had waived the right of
recovery against Licensor, or (ii) any other form of permission of release of
Licensor.
Section 14.05     Licensor Insurance Coverage. Licensor shall, from and after
the Commencement Date, maintain at its expense in force the following minimum
insurance:
(a)     Property insurance for the replacement cost of the Arena, including all
equipment, improvements and betterments owned by Licensor. Coverage shall be on
an All Risk of physical loss or damage basis, including losses arising out of a
terrorism event;
(b)    Employer’s liability insurance with the following minimum limits: bodily
injury by accident - $[*****] each accident; bodily injury by disease - $[*****]
policy limit and $[*****] each employee;
(c)    Statutory worker’s compensation coverage;
(d)    Disability insurance as required by the State of New York;
(e)    Commercial general liability insurance covering against bodily injury and
property damage having a limit of not less than $[*****] for each occurrence and
a limit of not less than $[*****] in the aggregate for each occurrence.
Coverages shall be in accordance with the ISO form or equivalent. Such insurance
shall include, but not be limited to, contractual liability, premises
operations, products, completed operations, personal injury, advertising injury,
bodily injury and property damage;
(f)    Liquor liability insurance coverage having limits of not less than
$[*****] for each common cause and in the aggregate;
(g)    Automobile liability insurance coverage for bodily injury and property
damage with a combined single limit of no less than $[*****];
(h)    Umbrella or excess liability coverage, following the terms, conditions,
and extensions of coverages, to apply over the employer’s liability coverage in
subsection (b) and above the primary coverages (e), (f) and (g), in an amount
not less than $[*****] in the aggregate;
(i)    Employment practices liability insurance with minimum limits of $[*****];


50



--------------------------------------------------------------------------------





(j)    Media liability policy with limits of no less than $[*****] per
claim/$[*****] aggregate.
The liability insurance referred to in this Section 14.05, in paragraphs (e) and
(h), shall include the Rangers and its Affiliates, and each of their respective
directors, officers, employees, agents, successors and assigns, as additional
insureds for claims arising in connection with Licensor’s operations. However,
the insurance referred to in this Section 14.05 will be in excess of any
insurance purchased and maintained by the Rangers. The Rangers shall also have
the right to require Licensor, from time to time, to increase the scope and
limits of any insurance coverage required to be carried herein, so long as such
increase is commercially reasonable under the circumstances.
Section 14.06    Licensor Insurance Requirements.
(a)    Licensor shall, at its own expense, obtain and maintain during the Term
and if written on a claims made basis for three (3) years thereafter, policies
of insurance as required herein written by an insurance carrier(s) reasonably
acceptable to the Rangers that are authorized to do business in the State of New
York, rated A VII or better in the most current edition of A.M. Best’s Insurance
Report (or if such report shall cease to be published, such comparable rating
system as reasonably determined by the Rangers), and with deductible and
self-insurance retention amounts that are not in excess of amounts which are
commercially reasonable under the circumstances (except that in the event that
any maximum deductible or self-insurance retention amounts are mandated either
by law, such mandated maximum amounts shall not be exceeded regardless of
whether higher amounts may be commercially reasonable under the circumstances).
All liability insurance policies must provide Cross Liability coverage
(separation of insureds or severability of interest provisions). Policies
written on a claims made basis shall be maintained for a period of three (3)
years after termination of the Term. The insurance requirements set forth will
in no way modify, reduce, or limit the indemnification herein made by Licensor.
Receipt of a certificate of insurance, endorsement or policy of insurance which
is more restrictive than the contracted for insurance shall not be construed as
a waiver or modification of the insurance requirements above or an implied
agreement to modify same, nor is any verbal agreement to modify same permissible
or binding.
(b)    In the event of cancellation of any policies with respect to non-payment
of any premium or premiums, Licensor shall provide at least ten (10) days
advance written notice of same to the Rangers.
(c)    In the event that the Rangers are in receipt of such notice of
non-payment and/or cancellation, the Rangers shall have the right, but not the
obligation, to pay for any commercially reasonable costs and expenses which
shall be required to maintain or reinstate such insurance, and to charge
Licensor for any and all expenses incurred in connection therewith.
Section 14.07     Licensor Certificates of Insurance. Licensor shall provide the
Rangers with appropriate evidence of insurance setting forth the required
coverages not later than ten (10) days prior to the date on which such coverage
is required to be obtained hereunder. For each consecutive year, Licensor shall
provide appropriate evidence of insurance no later than ten (10) days before the
policies are required to be renewed.


51



--------------------------------------------------------------------------------





Section 14.08     Licensor Waiver of Subrogation. Licensor shall include in each
of its policies insuring against (a) loss, damage or destruction by fire or any
other peril covering any owned property or (b) injuries to any employee or agent
of Licensor, a waiver of the insurance carriers’ rights of subrogation against
the Rangers. If such waiver is unobtainable from any of Licensor’s insurance
carriers, Licensor shall obtain (i) an express agreement that such policy shall
not be invalidated if Licensor waives or had waived the right of recovery
against the Rangers, or (ii) any other form of permission of release of the
Rangers.


ARTICLE XV

WORK STOPPAGE
Section 15.01     Impact on License Fee. If, during any NHL season, any
previously scheduled Home Game is cancelled as a result of a strike, work
stoppage, lockout, or other suspension or cancellation of NHL play arising out
of a labor dispute involving NHL players or referees, or any other
League-related labor or other dispute (each a “Work Stoppage”), there shall be
no reduction in the License Fee; provided, however, that, upon any such
cancellation, Licensor shall use commercially reasonable efforts to hold the
Arena out for relicense on such Home Date, and in the event that Licensor
relicenses the Arena on such Home Date during the time of the previously
scheduled Home Game, Licensor will refund to the Rangers the lesser of (i)
[*****] of any net contribution attributable to the relicense of the Arena and
(ii) the pro rata portion of the annual License Fee attributable to such Home
Date (i.e. 1/44th of the License Fee if there had been 41 home games and 3
preseason games scheduled) (the “Work Stoppage Abatement”). If, during any
season in which the Rangers receive a Work Stoppage Abatement, any previously
scheduled Home Games are cancelled as a result of a Work Stoppage and
subsequently rescheduled, any Work Stoppage Abatement received by the Rangers
shall be reduced by an amount equal to the Work Stoppage Abatement, divided by
the number of Home Games that were cancelled and multiplied by the number of
Home Games that were subsequently rescheduled.


Section 15.02    Treatment of Refunds or Credits. Any refunds or credits granted
to Licensor’s suite or other licensees, sponsors, advertisers or other third
parties (including any concessionaire or service provider) that relates to the
Work Stoppage shall be determined in Licensor’s reasonable discretion, but may
not exceed the Team’s allocable share of such revenue for a full-season work
stoppage (pro rata for a partial-season work stoppage) (“Maximum Credit or
Refund”). Licensor shall retain [*****]% of the difference, if any, between the
Maximum Credit or Refund and the actual credit or refund attributable to such
assets. Any refunds or credits shall be deducted from the Rangers’ share of
revenue under this Agreement for the applicable Arena assets.


Section 15.03    Scheduling. Upon the occurrence of a Work Stoppage, Licensor
may schedule events on previously scheduled Home Dates during the period for
which the League has cancelled games. If a Work Stoppage results in the partial
cancellation of a season, the Parties shall mutually agree in good faith on the
rescheduling of Home Games.




52



--------------------------------------------------------------------------------





ARTICLE XVI

CERTAIN TAXES
Section 16.01     Property Taxes.
(a)    The Rangers shall be responsible for the payment, without demand,
counter-claim or offset, of fifty percent (50%) (the “Rangers’ Tax Share”) of
any real property or similar taxes applicable to the Arena (“Arena Property
Tax”).  Licensor may notify any jurisdiction imposing (or proposing to impose)
any Arena Property Tax that the Rangers have full responsibility for the payment
of 50% of any such Arena Property Tax and, to the extent permitted by applicable
law, rule or regulation, Licensor shall arrange for such Arena Property Tax to
be billed directly to the Rangers.  Licensor shall promptly provide to the
Rangers copies of all materials relating to any Arena Property Tax that it
receives from any government authority.
(b)     Licensor and the Rangers acknowledge that, as of the Commencement Date,
Licensor is exempt, pursuant to the laws of the State of New York and that
certain agreement between the Mayor of the City of New York, acting as Chief
Executive Officer of, and for, the City of New York, and Licensor’s and the
Rangers’ predecessor-in-interest Madison Square Garden Center, Inc., dated July
15, 1982 (the “Property Tax Exemption Agreement”), from paying any Arena
Property Tax in connection with the Arena (the “Property Tax Exemption”).
Licensor and the Rangers shall each use all commercially reasonable efforts to
cause the Property Tax Exemption to remain in effect at all times during the
term of this Agreement.
Section 16.02    Commercial Rent Tax. The Rangers shall be responsible for
paying directly, and shall timely pay, to the City of New York the “Commercial
Rent Or Occupancy Tax” imposed pursuant to Chapter 7 of Title 11 of the New York
City Administrative Code, or successor or similar tax assessed or imposed on a
tenant as a consequence of the Rangers’ status as a licensee under this
Agreement.
ARTICLE XVII

RANGERS DEFAULT; LICENSOR’S RIGHTS AND REMEDIES
Section 17.01    Rangers Default. The occurrence of any one or more of the
following events shall constitute a default by the Rangers under this Agreement
(each, a “Rangers Default”):
(a)    Failure by the Rangers to timely pay any amount owed by the Rangers to
Licensor pursuant to this Agreement if such failure shall continue for fourteen
(14) days after notice thereof is received by the Rangers from Licensor;
(b)    Failure by the Rangers to maintain the Team’s membership in the NHL;
(c)    The levy upon or other execution or the attachment by legal process of
the interest of the Rangers in the Arena herein, or the filing or creation of a
lien in respect of such interest, which levy, attachment or lien shall not be
released, discharged or bonded against within sixty (60) days from the date of
such filing;


53



--------------------------------------------------------------------------------





(d)    The making by the Rangers of an assignment for the benefit of creditors;
an adjudication that the Rangers are bankrupt, insolvent or unable to pay its
debts as they mature; the filing by or against the Rangers of a petition to have
the Rangers adjudged bankrupt, or a petition for reorganization or arrangement
under any law relating to bankruptcy unless, in the case of a petition filed
against the Rangers, the case is dismissed within sixty (60) days after the
filing thereof; the appointment of a trustee or receiver to take possession of
substantially all of the Rangers’ assets or the Rangers’ interests in this
Agreement unless the appointment is revoked within sixty (60) days after the
appointment thereof; or an attachment, execution or levy against substantially
all of the Rangers’ interests in this Agreement unless the attachment, execution
or levy is revoked within sixty (60) days after the attachment, execution or
levy;
(e)    Breach by the Rangers of ARTICLE XI (an “Exclusivity Breach”); and
(f)    Failure by the Rangers to observe or perform in any material respect any
covenant, agreement, condition, or provision of this Agreement not otherwise
specified in this ARTICLE XVII if such failure shall continue for sixty (60)
days after notice thereof from Licensor to the Rangers; provided that the
Rangers shall not be in a Rangers Default with respect to matters that cannot
reasonably be cured within sixty (60) days so long as within sixty (60) days
after such notice the Rangers commence such cure and diligently and continuously
proceed to complete the same, but in any event, the Rangers shall not have more
than ninety (90) days from its receipt of such notice to cure such failure.
Section 17.02     Remedies of Licensor. If a Rangers Default occurs, Licensor
shall have the following rights and remedies which shall be distinct, separate,
and, to the extent not mutually exclusive, cumulative:
(a)    In addition to any other legal or equitable damages as may be available
to Licensor and subject to clause (b) below, Licensor may enforce this Agreement
by seeking specific performance of any Rangers covenant or agreement contained
herein or the enforcement of any other appropriate legal or equitable remedy,
including self-help (following notice, expiration of any applicable cure period,
and failure to cure) and recoupment from the Rangers of the reasonable cost of
curing any default on the Rangers’ behalf (and the right to offset such cost
from any amounts due from Licensor pursuant to this Agreement); and
(b)    Notwithstanding anything in this Agreement to the contrary, Licensor
shall not, under any circumstances, have the right to terminate this Agreement.
Section 17.03     Remedies of Licensor for an Exclusivity Breach. The Rangers
hereby acknowledge that Licensor and its Affiliates will be irreparably and
continually harmed by any Exclusivity Breach or the threat thereof and that
damages for an Exclusivity Breach cannot be estimated with any degree of
certainty and that monetary damages cannot fairly or adequately compensate
Licensor for an Exclusivity Breach. The Rangers further acknowledge that
Licensor does not have an adequate remedy at law for an Exclusivity Breach.
Accordingly, the Rangers hereby acknowledge that, in the event of an Exclusivity
Breach, Licensor shall, in addition to any other applicable available rights and
remedies, be entitled to seek and obtain, and the Rangers hereby consent to the
entry of, a temporary restraining order, together with temporary, preliminary
and permanent injunctive or other equitable relief, from any court of competent
jurisdiction to


54



--------------------------------------------------------------------------------





enjoin any violation or threatened violation of ARTICLE XI and to compel the
Rangers to comply with or restrain or cease from breaching or violating the
covenants of ARTICLE XI. The Rangers hereby waive any requirement that Licensor
post a bond or other security in connection with injunctive or other equitable
relief.
Section 17.04     League’s Right to Notice of and Cure Rangers Defaults.
Licensor shall simultaneously serve the League, at the addresses set forth in
Section 20.04, with copies of all notices of Rangers Defaults served upon the
Rangers. Licensor shall accept a cure of a Rangers Default by the League within
the applicable cure period.
ARTICLE XVIII

LICENSOR DEFAULT; RANGERS’ RIGHTS AND REMEDIES; RIGHTS IN THE EVENT OF REPEAL OF
PROPERTY TAX EXEMPTION
Section 18.01     Licensor Default. The occurrence of any one or more of the
following shall constitute a default by Licensor under this Agreement (each, a
“Licensor Default”):
(a)    Failure by Licensor to timely pay any amount owed by Licensor to the
Rangers pursuant to this Agreement if such failure shall continue for fourteen
(14) days after notice thereof is received by Licensor;
(b)    The making by Licensor of an assignment for the benefit of creditors; an
adjudication that Licensor is bankrupt, insolvent or unable to pay its debts as
they mature; the filing by or against Licensor of a petition to have Licensor
adjudged bankrupt, or a petition for reorganization or arrangement under any law
relating to bankruptcy unless, in the case of a petition filed against the
Licensor, the case is dismissed within sixty (60) days after the filing thereof;
the appointment of a trustee or receiver to take possession of substantially all
of Licensor’s assets or Licensor’s interests in this Agreement; or an
attachment, execution or levy against substantially all of Licensor’s interests
in this Agreement;
(c)    Failure by Licensor to provide the Rangers with any of the Rangers’
rights hereunder that interferes with the playing of Home Games in the Arena;
(d)    Failure by Licensor to cause the Arena to be maintained and operated in
accordance with, or otherwise to meet and observe, the Standard, and such
failure shall continue for fifteen (15) days after notice thereof from the
Rangers to Licensor; provided that if such failure cannot reasonably be cured
within such fifteen (15) days, then Licensor shall have up to an additional
fifteen (15) days to cure such failure as long as, within fifteen (15) days
after such notice, it diligently undertakes and pursues such cure and provides
the Rangers with reasonable evidence that it is diligently undertaking and
pursuing such cure, but in any event, Licensor shall not have more thirty (30)
days from its receipt of notice of such failure from the Rangers to cure such
failure; and
(e)    Failure by Licensor to observe or perform in any material respect any
covenant, agreement, condition, or provision of this Agreement not otherwise
specified in this ARTICLE XVIII if such failure shall continue for sixty (60)
days after notice thereof from the Rangers to Licensor; provided that Licensor
shall not be in a Licensor Default with respect to matters that


55



--------------------------------------------------------------------------------





cannot reasonably be cured within sixty (60) days so long as within sixty (60)
days after such notice Licensor commences such cure and diligently and
continuously proceeds to complete the same, but in any event, Licensor shall not
have more than ninety (90) days from its receipt of such notice to cure such
failure.
Section 18.02    Remedies of the Rangers. If a Licensor Default occurs, the
Rangers shall have the following rights and remedies, which shall be distinct,
separate, and, to the extent not mutually exclusive, cumulative:
(a)    In addition to any other legal or equitable remedies as may be available
to the Rangers and subject to clause (b) below, the Rangers may enforce the
provisions of this Agreement and may enforce and protect the rights of the
Rangers herein by seeking specific performance of any covenant or agreement
contained herein, or the enforcement of any other appropriate legal or equitable
remedy, including self-help (following notice, expiration of applicable cure
period, and failure to cure) and recoupment from Licensor of the reasonable cost
of curing any default on Licensor’s behalf (and the right to offset such cost,
or any amounts due from Licensor pursuant to this Agreement, against any amount
then owed by the Rangers to Licensor pursuant to this Agreement), and recovery
of all monies due or to become due from Licensor under any provisions of this
Agreement;
(b)    Notwithstanding anything in this Agreement to the contrary, the Rangers
shall not, under any circumstances, have the right to terminate this Agreement,
except as set forth in ARTICLE XII.
Section 18.03     Rights in the Event of Repeal of Property Tax Exemption.
(a)    In the event the Property Tax Exemption is no longer in effect [*****] (a
“No Fault Occurrence”), the Rangers shall remain responsible for fifty percent
(50%) of the Arena Property Tax for the remainder of the Term, unless the
Parties agree to extend this provision.
(b)    In the event the Property Tax Exemption is no longer in effect due to a
breach of the Property Tax Exemption Agreement by the Rangers that leads to the
loss of the Property Tax Exemption, the Rangers shall be responsible for 100% of
any Arena Property Tax for the remainder of the Term.
(c)    Notwithstanding anything to the contrary in Sections 16.01 or 18.03(a),
in the event of a loss of the Property Tax Exemption [*****].
(d)    [*****].
ARTICLE XIX

ASSIGNMENT
Section 19.01     Licensor Assignment. Licensor shall have the right to assign
this Agreement upon written notice to the Rangers to any Person that acquires
the Arena, provided the assignee agrees in writing to assume all of Licensor’s
obligations under this Agreement.


56



--------------------------------------------------------------------------------





Section 19.02     Rangers Assignment. The Rangers shall have the right to assign
this Agreement upon written notice to Licensor to any Person that acquires the
Team in accordance with League Rules, provided the assignee agrees in writing to
assume all of the Rangers’ obligations under this Agreement. The Rangers shall
further have the rights to collaterally assign this Agreement to secure
indebtedness of the Rangers incurred in accordance with League Rules.


Section 19.03     No Other Assignment. Except as set forth in this ARTICLE XIX,
neither Party shall be permitted to assign this Agreement without the prior
written consent of the other Party, not to be unreasonably withheld, conditioned
or delayed. A change in ownership of either Party shall not be deemed an
assignment under this Section 19.
ARTICLE XX

MISCELLANEOUS
Section 20.01     Force Majeure. Should any fire or other casualty, act of God,
earthquake, flood, epidemic, landslide, enemy act, war, riot, act or threat of
terrorism, civil commotion, general unavailability of certain materials; a
strike, slowdown, boycott or labor dispute (other than a strike, slowdown,
boycott or labor dispute involving the League), or any other similar event
beyond the reasonable control of the subject Party (each, a “Force Majeure”)
prevent performance of this Agreement by such Party in accordance with its
provisions, performance of this Agreement (other than the payment of any sum of
money owed hereunder, subject to the final two sentences of this Section 20.01)
by such Party shall be suspended or excused to the extent commensurate with such
interfering occurrence. In the event of a Force Majeure, the Rangers shall be
permitted to schedule and play Home Games at an alternate location, provided
that playing games in such location fully complies with the requirements of
Paragraph 6 of the Property Tax Exemption Agreement. In the event of a Force
Majeure (including a governmental action) that results in (a) attendance at
Arena events being limited to 1000 attendees or less per event for any period (a
“Restricted Attendance Period”), the Rangers shall be permitted to schedule and
play Home Games at the Arena during the Restricted Attendance Period; the pro
rata License Fee attributable to any Home Games played at the Arena during any
Restricted Attendance Period shall be reduced by 80% or (b) attendance at Arena
events being materially limited (but greater than 1000 attendees), the parties
will negotiate in good faith to agree on an appropriate reduction to the License
Fee. Notwithstanding anything herein to the contrary, the Rangers’ obligation to
pay the License Fee for periods for which the Arena is unavailable for Home
Games due to a Force Majeure event (including a governmental action or the
occurrence of any Untenantable Condition) shall be abated during such periods.
Section 20.02     Consents and Approvals. Any consents or approvals permitted or
required to be given by Licensor or the Rangers under this Agreement shall not
be valid unless such consent or approval is in writing, signed by the Party by
or on whose behalf such consent or approval is executed.
Section 20.03     Entire Agreement. This Agreement, including the schedules and
exhibits attached hereto, which are incorporated herein, constitutes the entire
agreement between and among the Parties, and supersedes any previous oral or
written agreements, representations and covenants, regarding the subject matter
hereof and is a binding and enforceable agreement between


57



--------------------------------------------------------------------------------





and among the Parties and their respective successors and permitted assigns.
This Agreement may not be amended, modified or supplemented unless in writing
executed by the Parties.
Section 20.04     Notices. All notices, demands, consents, approvals,
statements, requests, and reports to be given under this Agreement shall be in
writing, signed by the Party or an officer, agent, or attorney of the Party
giving the notice and shall be deemed to be given upon receipt if delivered
personally by nationally recognized overnight courier providing a receipt for
delivery, by certified or registered mail, postage prepaid with return receipt
requested, or by personal delivery at the applicable address set forth below or
to such other address as that Party may designate in writing.
For the Rangers:
MSG Sports, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: President

With copies to:
MSG Sports, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel



For Licensor:
MSG Arena, LLC
c/o MSG Entertainment Group, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: President

With a copy to:
MSG Arena, LLC
c/o MSG Entertainment Group, LLC
Two Pennsylvania Plaza
New York, New York 10121
Attention: General Counsel

Section 20.05     Successors Bound. The covenants, terms, provisions, and
conditions of this Agreement shall be binding upon Licensor and the Rangers and
their respective successors and permitted assigns and inure to the benefit of
Licensor and the Rangers and their respective successors and, to the extent
permitted herein, assigns.
Section 20.06     Governing Law; Disputes. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to its choice of law provisions. In connection with any disputes arising
under this Agreement, each of the Parties voluntarily and irrevocably consents
and (without waiving service of process) submits to the personal jurisdiction
and venue of the courts located in the Borough of Manhattan, City of New York
that have subject matter jurisdiction, waives all objections as to venue and any
claim that it is not personally subject to such jurisdiction or to seek a change
of venue, agrees not to bring any action or proceeding in any other forum, and
waives the right to a trial by jury.


58



--------------------------------------------------------------------------------





Section 20.07     Captions and Headings; Certain Rules of Construction.
(a)    The captions and headings throughout this Agreement are for convenience
and reference only and the words contained therein shall in no way be held or
deemed to define, limit, describe, explain, modify, amplify, or add to the
interpretation, construction, or meaning of any provisions of this Agreement or
the scope or intent thereof, nor in any way affect this Agreement.
(b)    Unless the context, otherwise requires: (i) a term has the meaning
assigned to it, (ii) “or” is not exclusive, (iii) words in the singular include
the plural and words in the plural include the singular, (iv) “herein,” “hereof
”and other words of similar import refer to this Agreement as a whole and not to
any particular article, section or other subdivision, (v) all references to
“clauses,” “sections” or “articles” refer to clauses, sections or articles of
this Agreement, (vi) “including” means “including, without limitation” and (vii)
the masculine, feminine and neuter adjectives and pronouns include one another.
Section 20.08     Counterparts. This Agreement may be executed by facsimile or
PDF signature and in any number of counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
Section 20.09     Confidentiality. Subject to League Rules and the rights of any
mortgagees each Party agrees that, commencing on the Commencement Date and
continuing for a period of five (5) years after the expiration or earlier
termination of this Agreement, the Parties shall keep confidential the terms and
conditions of this Agreement; provided that disclosure may be made (a) to their
directors, equity holders, officers, Affiliates, employees, agents, advisors,
and representatives (collectively, their “Representatives”) (b) if disclosure is
required by court order, or applicable law or regulation, including disclosures
required by any governmental or regulatory body having the authority to regulate
or oversee any aspect of the business of either Party (e.g., the Securities and
Exchange Commission) (in which case the Party required to disclose such
Confidential Information shall notify the other Party and use commercially
reasonable efforts to obtain confidential treatment of any information so
required to be disclosed), (c) if disclosure is required to comply with a
request or requirement of a governmental or administrative entity or agent
thereof, (d) to the League and/or any League Representatives, (e) as required by
League Rules, (f) for valid business purposes to existing or prospective
lenders, investors and employees of partners and Affiliates, (g) to enforce any
of a Party’s rights pursuant to this Agreement, or (h) to governmental
authorities, to the extent necessary to perform a Party’s obligations under this
Agreement. Each Party shall direct their Representatives to maintain such
information in the strictest confidence. No Party shall make any public
announcement with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other Parties, not to be
unreasonably withheld, conditioned or delayed.
Section 20.10     League Rules. This Agreement is subject to League Rules and
Licensor hereby covenants to comply with all League Rules in connection with its
performance hereunder and its operation of the Arena for Rangers Events. In the
event of any conflict between this Agreement and League Rules with respect to
the Parties’ rights and obligations hereunder, League Rules shall control and
govern in all respects. Nothing in this Section 20.10 shall affect the Rangers’
obligations under Section 11.01 or Article XIII.


59



--------------------------------------------------------------------------------





Section 20.11     Superior Interests.
Each mortgagee or similar party named in any mortgage or similar instrument now
existing or hereafter made and encumbering an interest in the Arena superior to
that of Licensor (each such mortgage and similar instrument being hereinafter
collectively referred to as “Superior Interests”, and the holder of the
mortgagee’s and similar party’s interest being hereinafter collectively referred
to as “Superior Interest Holders”) shall agree in a commercially reasonable form
of instrument that, if it succeeds to the interest of Licensor in the Arena by
termination of the Superior Interest by any means, it will recognize the rights
and interest of the Rangers under this Agreement to use and occupy the Arena if
and as long as no Rangers Default has occurred and is continuing (which
agreement may, at such Superior Interest Holder’s option require attornment by
the Rangers), in consideration of which the rights and interests of the Rangers
to use and occupy the Arena shall be subject and subordinate to the Superior
Interest and to any and all advances to be made therein, and to the interest
thereon, and all renewals, replacements and extensions thereof. The Superior
Interest Holder may elect that, instead of making this Agreement subject and
subordinate to its Superior Interest, the rights and interest of the Rangers
under this Agreement shall have priority over the lien of the Superior Interest
in question. The Rangers agree that it will, within ten (10) days after demand
in writing, execute and deliver such reasonable instruments may be required,
either to make this Agreement subject and subordinate to such a Superior
Interest (subject to the Superior Interest Holder’s agreement as aforesaid to
recognize the rights and interest of the Rangers under this Agreement to use and
occupy the Arena if and as long as a Rangers Default has not occurred and is
continuing), or to give this Agreement priority over the lien of such Superior
Interest, whichever alternative may be elected by the respective Superior
Interest Holder.
Section 20.12    Severability. If any Article, Section, Subsection, Schedule,
Exhibit, term, or provision of this Agreement or the application thereof to any
Party or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of the Article, Section, Subsection, Schedule, Exhibit, term, or
provision of this Agreement or the application of same to Parties or
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby and each remaining Article, Section, Subsection,
Schedule, Exhibit, term, or provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
Section 20.13     Waiver. No waiver of any right, obligation or default shall be
implied, but must be in writing, signed by the Party against whom the waiver is
sought to be enforced. Any particular waiver of any right, obligation or default
shall not be construed as a waiver of any subsequent or other right, obligation
or default.
Section 20.14     Further Assurances. Licensor and the Rangers shall execute,
acknowledge, and deliver, after the date hereof, without additional
consideration, such further assurances, instruments, and documents, and shall
take such further actions, as Licensor or the Rangers shall reasonably request
of the other in order to fulfill the intent of this Agreement and the
transactions contemplated thereby.
Section 20.15     No Third-Party Beneficiary: Enforcement of Third Party
Agreements.


60



--------------------------------------------------------------------------------





(a)    The provisions of this Agreement are for the exclusive benefit of the
Parties and not for the benefit of any third person, nor shall this Agreement be
deemed to have conferred any rights, express or implied, upon any third person
unless otherwise expressly provided for herein provided, that the League is a
third party beneficiary of (i) the Rangers cure rights as set forth in Section
17.04, and (ii) the enforcement of Section 20.10.
(b)    Licensor shall use commercially reasonable efforts to enforce any
agreement between Licensor and any third-party (or third-parties) (including,
without limitation, [*****], Ticket Agent Agreements, Suite Agreements,
Hospitality Agreement and Joint Sponsor Agreements) that apply to any of the
Rangers rights or obligations under this Agreement.
Section 20.16     Books and Records. Licensor and the Rangers shall each keep
full, true, and correct contracts, books and records in accordance with
generally accepted accounting principles consistently applied (and shall require
all of their agents, contractors, and concessionaires to keep such books and
records of their transactions to the extent that such transactions would be the
subject of the calculation of any payments due from one Party to the other under
this Agreement) setting forth the factual, accounting, and legal bases upon
which the calculation of payments herein are made (the “Books and Records”), and
in such detail that would reasonably enable a reasonably qualified third party
to readily and independently make such calculations and verify the accuracy of
statements of same which are furnished by one Party to the other under this
Agreement. Each Party’s books and records shall be (a) retained for at least
three (3) years following the other Party’s receipt of the respective
statement(s) to which they apply, and (b) made available for inspections and
copying by the other Party’s duly authorized representatives at all reasonable
times at reasonable office locations in the New York, NY metropolitan area. Each
Party shall promptly furnish to the other a complete copy of any report of any
such examination or inspection.
Section 20.17     Audit Rights. Each Party (the “Auditing Party”) shall be
entitled to audit the relevant Books and Records of the other Party (the
“Non-Auditing Party”) for the sole purpose, and only to the extent, of
determining the Non-Auditing Party’s compliance with the financial terms of this
Agreement. Such audit right shall be exercisable by the Auditing Party by
providing the Non-Auditing Party with not less than five (5) business days
written notice. Except as otherwise set forth below, all costs and expenses of
any such audit shall be paid by the Auditing Party. If the audit discloses that
the Non-Auditing Party has failed to pay any amounts due under this Agreement,
the Non-Auditing Party shall remit the underpayment to the Auditing Party within
thirty (30) days following the Auditing Party’s delivery of notice and evidence
of underpayment to the Non- Auditing Party. If the audit reveals an underpayment
to the Auditing Party of greater than 5%, then the Non- Auditing Party shall pay
all costs and expenses associated with such audit, provided that the auditor is
an independent certified public accounting firm paid on an hourly (and not
contingency) basis.  
Section 20.18     Access to Financial Information. Licensor acknowledges that
existing League Rules on financial reporting under the League’s collective
bargaining agreements and revenue sharing plans requires the Team, annually and
from time to time, to provide the League and auditors for the League and its
players’ association detailed financial information, including information that
is in the possession of Licensor. Licensor agrees to provide the information
requested by the League and/or the auditors for these purposes and to use
commercially reasonable


61



--------------------------------------------------------------------------------





efforts to provide the staff and other support necessary to comply with these
requests and the related process.
[signatures on next page]




62



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first above written.


LICENSOR:
MSG ARENA, LLC


By: /s/ Philip D’Ambrosio        
Name:    Philip D’Ambrosio
Title:    Senior Vice President, Treasurer


RANGERS:
NEW YORK RANGERS, LLC


By: /s/ Victoria M. Mink        
Name:    Victoria M. Mink
Title:    Executive Vice President and
Chief Financial Officer





